                Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 1 of 41

                                                                                                        USOO7490086B2


(12) United States Patent                                                        (10) Patent No.:                      US 7.490,086 B2
       Joao                                                                      (45) Date of Patent:                         *Feb. 10, 2009
(54)    APPARATUS AND METHOD FOR                                                    5,164,897 A * 1 1/1992 Clark et al. .................... 705/1
        PROVIDING OB SEARCHING SERVICES                                             5,416,694       A     5/1995    Parrish et al.
        RECRUITMENT SERVICES AND/OR                                                 5,696,702       A    12/1997    Skinner et al.
        RECRUITMENTRELATED SERVICES                                                 5,758.324       A     5/1998    Hartman et al.
                                                                                    5,794,207       A     8, 1998   Walker et al.
                                                                                    5,797,127       A     8, 1998   Walker et al.
(76) Inventor: Raymond Anthony Joao, 122 Bellevue                                   5,832,497 A          1 1/1998 Taylor
               P1. Yonkers, NY (US) 10703                                           5,862,223. A          1/1999 Walker et al.
                                                                                    5,884.270 A           3, 1999 Walker et al.
(*) Notice: Subject to any disclaimer, the term of this                             5,884,272 A           3, 1999 Walker et al.
               patent is extended or adjusted under 35                              5,978,768 A * 1 1/1999 McGovern et al. ............. 705/1
               U.S.C. 154(b) by 541 days.                                           6,324,538 B1         1 1/2001 Wesinger, Jr. et al.
                     This patent is Subject to a terminal dis                                               (Continued)
                     claimer.
                                                                                                     OTHER PUBLICATIONS
(21) Appl. No.: 10/691,796                                                  U.S. Appl. No. 60/144.984, filed Jul. 22, 1999, Desenberg.
(22) Filed:          Oct. 23, 2003                                                                  (Continued)
(65)                     Prior Publication Data                             Primary Examiner Jean M Corrielus
                                                                            (74) Attorney, Agent, or Firm—Raymond A. Joao, Esq.
        US 2004/O1071.92 A1           Jun. 3, 2004
                                                                            (57)                           ABSTRACT
              Related U.S. Application Data
(63) Continuation of application No. 09/612,528, filed on                   An apparatus, including a memory device which stores infor
     Jul. 7, 2000, now Pat. No. 6,662,194.                                  mation regarding a job opening, position, assignment, con
(60) Provisional application No. 60/146,776, filed on Jul.                  tract, or project, and information regarding a job search
        31, 1999.                                                           request or inquiry, a processing device which processing the
                                                                            information regarding a job search request or inquiry upon an
(51)    Int. C.                                                             automatic detection of an occurrence of a searching event
     G06F 7/30                    (2006.01)                                 which is an occurrence of a job posting, a posting of new or
(52) U.S. Cl. .......................... 707/10; 707/104.1, 707/3;          revised data or information, a news release of a business
                                                     707/4; 707/5           event, an employment-related event, an economic report,
(58)    Field of Classification Search .............. 707/104.1,            industry-specific news, an event which creates an to fill a
                    707/3, 10, 103 R, 1, 2, 4,5; 705/1, 10, 11,             position, or an event which creates an interest to seek a posi
                                                            705/26          tion, and generates a message, containing the information
        See application file for complete search history.                   regarding a job opening, position, assignment, contract, or
                                                                            project, responsive to the job search request or inquiry, and a
(56)                    References Cited                                    transmitter which transmits the message to a communication
                                                                            device associated with an individual.
                  U.S. PATENT DOCUMENTS
       4,625,081. A * 1 1/1986 Lotito et al. ............. 379.88.26                               32 Claims, 16 Drawing Sheets

                                                                      200


                                                       AccSSctral           21
                                                     processNG computer

                                                      ENTERATAANOFOR        22
                                                         Noration

                                                       SELECTSPECIFIC       23
                                                         OR GENERC
                                                         NFORMATION

                                                             S
                                                          SPEclic
                                                        INFORMATION
                                                         selected?

                                                                                             208
                                                        ProcoWT               PROCEEd With
                                                     SPECIFIcNForMATION     ENERC INFORMATON

                                                                    ENEros SEARCH       27


                                                                    Perfor SEArct       28
                                                                      URYATAAS
               Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 2 of 41


                                                            US 7,490,086 B2
                                                                      Page 2

                 U.S. PATENT DOCUMENTS                                     Caglayan, et al., Agent Sourcebook a Complete Guide to Desktop,
     6,332,125 B1       12/2001 Callen et al.                              Internet, and Intranet Agents, 1997, John Wiley & Sons, Inc., U.S.A.
     6,345,260 B1        2/2002 Cummings, Jr. et al.                       Elmasri, et al., Fundamentals of Database Systems, Second Edition,
     6,363,376 B1       3, 2002 Wiens et al.                               1994. Addison-Wesley Publishing Company, U.S.A.
     6,370,510   B1 * 4/2002 McGovern et al. ............. 70.5/1          Berenson. et al., Basic Business Statistics Concepts and Applica
     6,381,592   B1 * 4/2002 Reuning ...........         ... TO7.3         tions, Sixth Edition, 1996, Prentice Hall, Inc., U.S.A.
     6,385,620   B1* 5/2002 Kurzius et al. .             707/104.1
     6,567,784   B2 * 5/2003 Bukow .......................... 70.5/9       Hull, Options, Futures, and Other Derivatives. Third Edition, 1997.
     6,662,194   B1* 12/2003 Joao ..............         TO7 104.1         Prentice-Hall, Inc., U.S.A.
     6,873,964   B1* 3/2005 Williams et al. ............... 70.5/9         Adam, et al., Electronic Commerce Technical, Business, and Legal
     7,139,732 B1       1 1/2006 Desenberg                                 Issues, 1999, Prentice Hall PTR, U.S.A.
     7,148,991 B2 * 12/2006 Suzuki et al. ................ 358/15
 2003/020531 A1*        6/2003 Parker ........................... 70.5/8   Lesnick, et al., Creating Cool Intelligent Agents for the Net, 1997.
                     OTHER PUBLICATIONS
                                                                           IDG Books Worldwide. Inc., U.S.A.
Garfinkel, et al., Web Security & Commerce, 1997, O'Reilly &
Associates, U.S.A.                                                         * cited by examiner
Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 3 of 41
                  Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 4 of 41


U.S. Patent                   Feb. 10, 2009               Sheet 2 of 16                      US 7.490,086 B2




                                                                          -10],

    („LETSldN)I                         AVTdSIC] ESOIAE                      1LRIWSEN\/L>|
Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 5 of 41
      Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 6 of 41


U.S. Patent       Feb. 10, 2009                Sheet 4 of 16                US 7.490,086 B2




      ESOIAEO
                             AVTdSIC] ESOIAC                   MEILWSNVRH
                                                                                    "7SDIH20°
      Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 7 of 41


U.S. Patent       Feb. 10, 2009         Sheet 5 of 16     US 7.490,086 B2



                 START            200


          ACCESS CENTRAL                        201
       PROCESSING COMPUTER

         ENTER DATA AND/OR                      202
            INFORMATION

           SELECT SPECIFIC                     203
             OR GENERIC
              INFORMATION

                                  204
                   IS
                SPECIFIC                  NO
              INFORMATION
               SELECTED7

                                                                   2O6

           PROCEED WITH                           PROCEED WITH
       SPECIFIC INFORMATION                    GENERIC INFORMATION


                            ENTER JOBSEARCH                  2O7


                             PERFORM SEARCH/                 208
                             QUERYDATABASE



   FIG. 5A                               Ga)
      Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 8 of 41


U.S. Patent       Feb. 10, 2009         Sheet 6 of 16        US 7.490,086 B2




          PROVIDE SEARCH                      209
            REPORT TO
             NDIVIDUAL
                                        210

       RECEIVE INDIVIDUAL'S .
            RESPONSE


                                  211                                 212
                   IS
               INDIVIDUAL                NO               RECORD
                                                        DATA AND/OR
              INTERESTED
                                                        INFORMATION

                     YES                214                           213

        PROCEED WITH JOB
        SEARCH PROCESS




  FIG. 5B
      Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 9 of 41


U.S. Patent       Feb. 10, 2009   Sheet 7 of 16        US 7.490,086 B2




       PROVIDE/TRANSMIT DATA               215
        AND/OR INFORMATION
              TO EMPLOYER

         REcevi Employers - ?
               RESPONSE



                  IS                 NO             RECORD
               EMPLOYER                           DATA AND/OR
              INTERESTED?                         NFORMATION

                        YES                                   219
                                    220

           NOTIFYITRANSMT
       MESSAGETOINDIVIDUAL


                   Gc)
 FIG. 5C
      Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 10 of 41


U.S. Patent       Feb. 10, 2009     Sheet 8 of 16       US 7.490,086 B2




                                            221

              RECEIVE INDIVIDUAL'S
                   RESPONSE

                                      222                       223

                        IS                            RECORD
                    NDIVIDUAL                NO     DATA AND/OR
                  INTERESTED?                       INFORMATION

                              YES           225                  224

               PROVIDENTRANSMIT                         STOP
                INFORMATION TO
                   EMPLOYER
                                             226

              RECEIVE EMPLOYER'S
                   RESPONSE
                                                               228
                                         227
                          S                 NO        RECORD
                   EMPLOYER                         DATA AND/OR
                  INTERESTED?                       NFORMATION

                              YES                               229


  F.G. 5D               GD
      Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 11 of 41


U.S. Patent       Feb. 10, 2009   Sheet 9 of 16         US 7.490,086 B2




                             PUT PARTIES INTO
                            CONTACT WITH EACH
                                  OTHER




                          MONITOR RECRUTMENT
                                PROCESS




                         RECORD RESULTS, DATA
                           AND/OR INFORMATION




        FIG. 5E
      Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 12 of 41


U.S. Patent       Feb. 10, 2009         Sheet 10 of 16   US 7.490,086 B2



                 START            3OO


         ACCESS CENTRAL                        301
      PROCESSING COMPUTER

           ENTER DATA                          302
       AND/OR NFORMATION

          SELECT SPECIFIC                     303
            OR GENERC
           INFORMATION

                              304
                   IS
                SPECIFIC                 NO
              INFORMATION
               SELECTED7

                                                                  306

          PROCEED WITH                           PROCEED WITH
      SPECIFIC INFORMATION                    GENERC INFORMATION

                          ENTER RECRUITMENT                 307
                               SEARCH

                            PERFORM SEARCH/                 308
                            QUERYDATABASE


    F.G. 6A                             CA)
      Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 13 of 41


U.S. Patent       Feb. 10, 2009     Sheet 11 of 16        US 7.490,086 B2




           PROVIDE SEARCH                     309
             REPORT TO
              EMPLOYER
                                        310

        RECEIVE EMPLOYER'S
             RESPONSE


                                  311                                312
                   S
               EMPLOYER                 NO             RECORD
                                                     DATA AND/OR
              INTERESTED?                            INFORMATION


                      YES               314                          313

          PROCEED WITH
       RECRUITMENT SEARCH
            PROCESS




                  GB)
  F.G. 6B
      Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 14 of 41


U.S. Patent       Feb. 10, 2009         Sheet 12 of 16      US 7.490,086 B2




      PROVIDENTRANSMT DATA                    315
      AND/OR INFORMATION TO
            INDIVIDUAL


                                              316
        RECEIVE INDIVIDUAL'S
             RESPONSE


                                  317                               318
                   IS
               INDIVIDUAL               NO             RECORD
                                                     DATA AND/OR
              INTERESTED2
                                                     INFORMATION

                     YES                                      319
                                        320

    NOTIFYITRANSMIT MESSAGE
          TO EMPLOYER




FIG. 6C
      Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 15 of 41


U.S. Patent       Feb. 10, 2009    Sheet 13 of 16       US 7.490,086 B2




                                             321

              RECEIVE EMPLOYER'S
                   RESPONSE

                                      322                        323
                       IS
                   EMPLOYER                   NO       RECORD
                                                     DATA AND/OR
                  INTERESTED?
                                                     INFORMATION

                             YES            325                      324

               PROVIDENTRANSMIT                          STOP
                NFORMATION TO
                  INDIVIDUAL
                                             326

              RECEIVE INDIVIDUAL'S
                   RESPONSE
                                                                328
                                        327
                        S
                   INDIVIDUAL               NO        RECORD
                                                    DATA AND/OR
                  INTERESTED?                       INFORMATION

                            YES                                 329


 FIG. 6D               GD)
      Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 16 of 41


U.S. Patent       Feb. 10, 2009   Sheet 14 of 16        US 7.490,086 B2




                              PUT PARTIES INTO
                             CONTACT WITH EACH
                                   OTHER




                          MONITOR RECRUITMENT
                                PROCESS




                          RECORD RESULTS, DATA
                            AND/OR INFORMATION




        FIG. 6E
      Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 17 of 41


U.S. Patent       Feb. 10, 2009      Sheet 15 of 16     US 7.490,086 B2


                                                      400
                                      START


                                                                401
                          ACTIVATE CENTRAL
                        PROCESSING COMPUTER


                                                               402
                            PERFORM SEARCH/
                             OUERYDATABASE


                                                               403
                           GENERATE SEARCH
                              LIST/REPORT


                                                               404
                        TRANSMIT LIST/REPORT
                            TO INDIVIDUAL


                                                               405
                                  PROCEED WITH
                                   UOB SEARCH
                                    PROCESS



    FIG. 7                                            406
      Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 18 of 41


U.S. Patent       Feb. 10, 2009    Sheet 16 of 16         US 7.490,086 B2




                                                    500
                                  START


                                                             501
                       ACTIVATE CENTRAL
                     PROCESSING COMPUTER


                                                             502
                         PERFORM SEARCH/
                          QUERYDATABASE


                                                             503
                         GENERATE SEARCH
                           LIST/REPORT


                                                            504
                      TRANSMIT LIST/REPORT
                          TO EMPLOYER


                                                            505
                         PROCEED WITH
                      RECRUITMENT SEARCH
                           PROCESS


                                                    506
    FIG. 8                        STOP
             Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 19 of 41


                                                      US 7,490,086 B2
                               1.                                                                      2
         APPARATUS AND METHOD FOR                                          Job searching activities and recruitment activities typically
      PROVIDING OBSEARCHING SERVICES                                    require efforts in introducing parties to one another, pre
        RECRUITMENT SERVICES AND/OR                                     screening the parties prior to, and/or Subsequent to, an intro
       RECRUITMENTRELATED SERVICES                                      duction, acting as an information gathering entity for a party,
                                                                        exchanging information in order to determine ifa relationship
                RELATED APPLICATIONS                                    is appropriate and/or desirable, negotiating a deal, and/or
                                                                        consummating a deal between the respective parties. While
  This is a continuation application of U.S. patent applica             individuals and/or employers and/or hiring entities can act on
tion Ser. No. 09/612,528, filed on Jul. 7, 2000, and entitled           their own behalf during most of the process, one of the parties
 APPARATUS AND METHOD FOR PROVIDING JOB                            10   may typically enlist the efforts of an employment agency or
SEARCHING SERVICES, RECRUITMENT SERVICES                                agencies, a recruiter(s), a so-called "headhunter(s)', an
AND/OR RECRUITMENT-RELATED SERVICES, now                                employment and/or career consultant(s), a temporary
U.S. Pat. No. 6,662,194, the subject matter of which is hereby          employment agency or agencies, a personal agent(s), a per
incorporated by reference herein. U.S. patent application Ser.          Sonal manager(s), and/or another intermediary or intermedi
No. 09/612,528, filed on Jul. 7, 2000, now U.S. Pat. No.           15   aries, sometimes at great expense.
6,662,194, claims the benefit of priority of U.S. Provisional              The enlistment of employment agencies, recruiters, so
Patent Application Ser. No. 60/146,776, filed Jul. 31, 1999,            called "headhunters', employment and/or career consultants,
and entitled APPARATUS AND METHOD FOR PROVID                            temporary employment agencies, personal agents, personal
ING JOB SEARCHING SERVICES, RECRUITMENT                                 managers, and/or other intermediaries, can be costly and can
SERVICES AND/OR RECRUITMENTRELATED SER                                  lead to job search efforts and/or recruitment efforts which
VICES, the subject matter of which is hereby incorporated               may be limited in breadth and/or scope by the personal and/or
by reference herein.                                                    individual contacts, limitations and/or constraints associated
                                                                        with the employment agency, recruiter, so-called "head
               FIELD OF THE INVENTION                                   hunter, employment and/or career consultant, temporary
                                                                   25   employment agency, personal agent, personal manager, and/
   The present invention is directed to an apparatus and a              or other intermediary.
method for providing job searching services, recruitment Ser               In this regard, job search efforts and/or recruitment efforts
vices and/or recruitment-related Services and, in particular, to        may be limited, thereby depriving an individual and/or an
an apparatus and a method for providing job searching Ser               employer and/or hiring entity of being introduced to the best
vices, recruitment services and/or recruitment-related Ser         30   possible candidates. In some instances, an employer and/or
vices as they may relate to individuals, independent contrac            hiring entity may forgo access to certain candidates simply
tors, freelancers, employers and/or hiring entities, in a               because they cannot and/or refuse to enlist the efforts of a
network environment.                                                    recruiter and/or other intermediary.
                                                                           Job searching efforts and recruitment efforts may be lim
          BACKGROUND OF THE INVENTION                              35   ited by and/or be constrained by limited personal contacts,
                                                                        geographical constraints, monetary constraints, and/or time
   Individuals, independent contractors, and/or freelancers,            constraints. Oftentimes, individuals, employers and/or hiring
can expend great efforts and a great deal of time in job                entities, do not have the resources to conduct their own
searching efforts. Individuals, independent contractors, and/           respective job searching efforts or recruitment efforts. The
or freelancers, typically place a great deal of importance on      40   enlistment of employment agencies, recruiters, so-called
their job searching efforts, on efforts directed to securing            "headhunters', employment and/or career consultants, tem
employment, both permanently and/or temporarily as a tem                porary employment agencies, personal agents, personal man
porary employee and/or "contract’ employee, and/or on                   agers, and/or other intermediaries, may not be sufficient to
efforts directed to obtaining and/or securing projects and/or           overcome these limitations and/or constraints, particularly, if
assignments.                                                       45   the respective employment agency or agencies, recruiter(s),
   Employers and/or hiring entities require that they have a            so-called "headhunter(s)', employment and/or career con
satisfactory workforce in order to meet the demands of doing            Sultant(s), temporary employment agency or agencies, per
business. In this regard, employers and/or hiring entities very         Sonal agent(s), personal manager(s) and/or other intermedi
often need to find and/or recruit new employees, replace                ary or intermediaries, are working with similar limitations
former employees, find employees with new skills to meet           50   and/or constraints.
their business needs, and/or obtain the services of temporary              The job search process and/or the recruitment process can
workers, independent contractors, and/or freelancers.                   typically be rendered more difficult in instances when addi
   Growing businesses and markets have been created by the              tional information may be requested by one or by both of the
need for individuals, independent contractors, and/or                   parties concerning a counterpart. This typically results in time
freelancers to find and/or to secure jobs, employment,             55   delays and/or additional expense to the party having to com
projects and/or assignments, and by the need of employers               ply with Such a request.
and/or hiring entities to recruit and hire new employees, inde             Job searching efforts and/or recruitment efforts may fur
pendent contractors, and/or freelancers. These businesses and           ther be rendered more difficult when the parties are not prop
markets include employment agencies, recruiters, so-called              erly pre-screened, thereby resulting in wasted time and effort,
"headhunters', employment and/or career consultants, tem           60   and/or when the parties are not properly informed as to the
porary employment agencies, personal agents, personal man               needs and/or demands of a counterpart. The needs and/or
agers, and/or other intermediaries, who or which, respec                demands can include job description, job needs, project
tively, bring the respective parties together and/or assist them        description, assignment description, salary, compensation,
in obtaining introductions, establishing a dialog between par           and/or other related information. The failure to pre-screen the
ties, reaching agreement on, and/or establishing an employ         65   parties and/or to conduct a dialog and/or initiate interviews
ment, an independent contractor, and/or a freelance relation            and/or discussions when the parties may be so far apart
ship.                                                                   regarding their respective needs, requests and/or expecta
             Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 20 of 41


                                                      US 7,490,086 B2
                             3                                                                         4
tions, for example, those involving job duties and/or salary,           and at least one or more employer computers. Each of the
can result in wasted time and effort.                                   herein-described computers may communicate with any and
   Confidentiality is typically another concern in job search           all of the computers which are utilized in conjunction with the
ing activities and/or in recruitment activities. Individuals,           apparatus of the present invention. The present invention may
employees, and/or hiring entities may have an interest in,              be utilized in any communication network Such as the Inter
and/or a desire for, maintaining confidentiality during at least        net, the World Wide Web, a telecommunications network,
Some initial stages of any job search and/or recruitment effort.        and/or any other communication network described herein
In some instances, once an initial interest is expressed, any           and/or otherwise.
confidentiality which may have existed may be lost for the                 Each of the central processing computer(s), the individual
remainder of the process. Sometimes, it may be desirable for       10   computers, and/or the employer computers can include any
an individual, an employer and/or hiring entity, to retain at           and/or all components, peripherals, hardware, and/or soft
least some level of confidentiality and/or anonymity further            ware, for facilitating the use thereof in a manner consistent
into the job search and/or recruitment process. In this manner,         with the present invention as described herein.
at least Some confidentiality and/or anonymity can be pre                  The central processing computer may also include, and/or
served, especially if a deal between the parties is not ulti       15   be linked to, a database(s) and/or other storage and/or
mately reached.                                                         memory device(s) for storing any and/or all of the data and/or
   Job searching activities and/or recruitment activities may           information described as being utilized, and/or which may be
be far too widespread and may be far too important to be                utilized, in conjunction with the present invention.
limited by the above-described limitations and/or constraints.             The present invention provides job search services, recruit
Individuals, employers and/or hiring entities would be better           ment services, and/or recruitment-related services, while pre
served by a system which overcomes the shortcomings of the              serving confidentiality among and/or between the parties and/
prior art.                                                              or between the parties and third parties, and may further
                                                                        provide for varying layers of confidentiality for the parties
            SUMMARY OF THE INVENTION                                    involved. The present invention can also provide enhanced
                                                                   25   information services for the parties utilizing same, including
  The apparatus and method of the present invention over                but not limited to, links, hyperlinks, and/or other pointing
comes the shortcomings of the prior art and provides an                 and/or linking devices for linking a user to additional and/or
apparatus and a method for providing job searching services,            Supplemental information concerning any of the individuals,
recruitment services and/or recruitment-related services. The           employers, hiring entities, and/or other parties, involved in a
present invention utilizes the technologies and advances in        30   dialog, negotiations and/or discussions.
information technology and in communication technology in                  The data and/or information utilized in conjunction with
order to provide these services in a network environment.               the present invention can also be utilized by the various indi
   The present invention is directed to an apparatus and a              viduals, employers, hiring entities, contractors, applicants,
method for providing job searching services, recruitment Ser            recruiters, headhunters, third party intermediaries, and/or the
vices and/or recruitment-related services, for the respective      35   operator and/or the administrator of the apparatus, and can be
individuals, employees, independent contractors, freelancers,           uploaded to, downloaded from, and/or be stored and/or be
employers and/or hiring entities, described herein in a net             resident on any of the central processing computer(s), the
work environment. The present invention also provides a                 individual computer(s), and/or the employer computer(s).
centralized apparatus, which can also serve as a clearing                  The apparatus and method of the present invention can be
house, which provides job searching services, recruitment          40   utilized to perform various job-searching services, recruit
services, and/or recruitment-related services, as well as any           ment services and/or recruitment-related services and/or
of the services and/or activities described herein.                     functions. The present invention may be utilized by an indi
   The apparatus and method of the present invention can can            vidual, a prospective employee, an independent contractor, a
be utilized by individuals, independent contractors, freelanc           freelancer, either permanent or temporary, to find or to locate
ers, and/or other entities, desirous of securing a job, a posi     45   a job, a position, a project and/or an assignment, for which
tion, a project, an assignment, and/or an employment rela               they may wish to apply. The present invention can also be
tionship, either permanent and/or temporary, with an                    utilized by an employer and/or hiring entity to recruit and/or
employer and/or a hiring entity. The apparatus and method of            to search for, an individual, a prospective employee, an inde
the present invention can also be utilized by employers and/or          pendent contractor, and/or a freelancer, either permanent or
by other hiring entities desirous of securing the services of an   50   temporary.
individual, an employee, an independent contractor, and/or                 The present invention can also be utilized by a recruiter, a
freelancer, either permanently and/or temporarily.                      headhunter, and/or a third party intermediary, in order to
   The present invention can also be utilized by an employ              assist an individual, a prospective employee, an independent
ment agency, a recruiter, a so-called "headhunter, or other             contractor, and/or a freelancer, in searching for a job, a posi
intermediary, in order to assist and/or to act on behalf of any    55   tion, a project, and/or an assignment, and/or for assisting an
of the individuals, employers and/or hiring entities described          employer and/or a hiring entity in searching for, and/or for
herein. The present invention can also be utilized in order to          recruiting an individual, a prospective employee, an indepen
provide agency services for any of the herein described par             dent contractor, and/or a freelancer, in order to fill a hiring
ties, i.e., individual, employees, independent contractors,             and/or other need.
freelancers, employers, hiring entities, recruiters, headhunt      60      The present invention may also be utilized to notify an
ers, etc.                                                               individual, a prospective employee, an independent contrac
   The apparatus and method of the present invention can be             tor, and/or freelancer, of the existence and/or the availability
utilized in a network environment in order to effectuate any of         of an opportunity for and/or related to a job, a position, a
the services described herein on, or over, any communication            project and/oran assignment. The present invention may also
network.                                                           65   be utilized to notify an employer and/or a hiring entity of the
  The apparatus can include a central processing computer or            availability of an individual, a prospective employee, an inde
server computer, at least one or more individual computers              pendent contractor, and/or freelancer.
             Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 21 of 41


                                                     US 7,490,086 B2
                              5                                                                        6
   Any and/or all of the communications between the parties            include a new individual listing, a new employer and/or hiring
may be effected via electronic message transmission, e-mail,           entity listing, a departure of an individual from an employer,
electronic forms Submission, a telephone call, telephone mes           the completion of a job, project and/or assignment, changes in
Saging, facsimile messaging, pager and/or beeper messaging,            an economic factor(s), changes in a market factor(s), an
physical mailing, and/or via any other appropriate method,             increase in an unemployment rate, the unemployment of an
means and/or mechanism.                                                individual, a detected need for jobs having a certain skill(s),
    Employers and/or other hiring entities can post data and/or        and/or any other event, situation, and/or any other occurrence
list information regarding jobs, employment positions, tem             which may be deemed to have some relationship and/or effect
porary positions, assignments, freelance assignments, con              related to job searching efforts and/or recruitment efforts.
tracting assignments and/or jobs, as well as any other assign     10      The apparatus and method of the present invention can also
ments, projects and/or efforts which require and/or which              be utilized for performing and/or for facilitating the provision
may require the services of an individual, an employee, an             of recruitment services for Schools, colleges, universities,
independent contractor, a freelancer, a temporary employee,            and/or any organizations of any kind.
etc., with the present invention.                                         The apparatus of the present invention can also be pro
    Similarly, individuals, job applicants, prospective employ    15   grammed in order to be self-activating and/or activated auto
ees, independent contractors, temporary workers, and/or                matically.
freelancers, etc., can also post and/or list data and/or infor            The apparatus of the present invention can also be pro
mation regarding themselves with the present invention.                grammed in order to generate and/or transmit any of the
    The present invention can be utilized in order to allow            e-mails, electronic message transmissions, electronic notifi
employers and/or hiring entities to bid for individuals,               cation transmissions, and/or any of the communications,
employees, independent contractors, and/or freelancers. The            described herein between any of the parties utilizing the
present can also be utilized in order to allow individuals             present invention.
and/or their agents and/or managers to auction and/or offer               The present invention can be utilized in conjunction with
their services to employers and/or to hiring entities.                 intelligent agents, Software agents and/or mobile agents, in
    The present invention can be utilized for managing work       25
                                                                       order to provide for these respective agents to act for, or on
schedules, and/or for maintaining information regarding                behalf of a respective party.
work Schedules for an individual or entity, including, but not            The present invention can also be utilized in order to gen
limited to any job applicant, temporary worker, independent            erate electronic catalogs and/or electronic coupons for adver
contractor, and/or freelancer. An employer and/or hiring               tising and/or for publicizing the availability of individuals,
entity can obtain information regarding the work, temporary       30
                                                                       independent contractors, and/or freelancers, for work, and/or
assignment, and/or project or assignment, Schedules for any            for advertising and/or publicizing jobs, employment posi
individual or entity utilizing the present invention. An               tions, projects and/or assignments, which employers and/or
employer and/or hiring entity may hire and/or reserve the              hiring entities are seeking to fill.
time of and/or the services of the individual and/or entity via           The present invention can also be utilized in order to moni
the present invention.                                            35
                                                                       tor, record and/or keep track of all offers and/or rejections
    The present invention can also provide an individual and/or        involving any and all jobs, employment positions, projects
an employer and/or hiring entity with data and/or information          and/or assignments, which occur in conjunction with and/or
regarding the latest developments and/or current develop               via use of the present invention. The information compiled
ments in the employment and/or recruiting fields, including,           can be provided to individuals, employers, and/or recruiters
but not limited to, growth areas, demand information for          40
                                                                       for use in any appropriate and/or suitable manner.
certain jobs and/or professions, salary Surveys, etc. In this
manner, the present invention can provide information for                 The present invention, can also store individual and/or
allowing an individual, an employer and/or hiring entity to            employer data and/or information with various and/or vary
determine the state of the job market and/or to utilize this           ing levels of specificity and/or confidentiality.
information in any appropriate manner so as to minimize the       45      The apparatus and method of the present invention can be
time, effort and/or expense of job searching efforts and/or            utilized as an electronic and/or network-based recruiting
recruitment efforts.                                                   apparatus and/or clearinghouse. The present invention can be
   The present invention can also provide notification to any          utilized in order to reduce recruiting costs and so-called head
of the individuals, employers and/or hiring entities, when             hunter fees to employers as well as job search efforts and/or
and/or if information is being and/or has been requested about    50   expenses to individuals. The present invention provides an
he, she or it. The present invention can also provide the              apparatus and a method for eliminating intermediaries and/or
identity of the party requesting the information to the respec         unnecessary efforts and/or expense involved in job search
tive individual, employer and/or hiring entity.                        and/or recruitment processes for any of the individuals,
   The present invention can also provide for the blockage of          employers and/or hiring entities described herein.
any access, authorized and/or unauthorized, to any of the data    55      The present invention can also be utilized in conjunction
and/or information utilized in conjunction with the present            with the bartering and/or trading of services between parties,
invention and/or concerning any individual, entity, employer,          Such as individuals, employers, and/or hiring entities.
and/or hiring entity, utilizing the present invention. The                The present invention also provides an apparatus and a
present invention can also provide any data and/or informa             method for providing enhanced confidentiality during the
tion specifically, generically, generally, such as for a group,   60   job-search, recruitment, and/or related interactions, negotia
and/or statistically and/or in any other manner.                       tions and/or other dealings between the parties involved in
   The present invention can also be utilized so as to prevent         same. The present invention can monitor and/or record any
certain individuals and/or entities, employers and/or hiring           interaction between any of the parties which utilize the
entities, from accessing the data and/or information about any         present invention.
other individual, entity, employer, and/or hiring entity.         65      The present invention can also be utilized in conjunction
   The operation of the present invention may be triggered by          with job searches and/or recruiting efforts for any kind of job,
any type of pre-specified event and/or occurrence which may            profession, employment position, project, and/or assignment,
             Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 22 of 41


                                                      US 7,490,086 B2
                             7                                                                           8
and/or for any permanent, temporary, independent contractor,              It is still another object of the present invention to provide
and/or freelance, job, employment position, project, and/or             an apparatus and a method for providing job searching Ser
assignment.                                                             vices, recruitment services, and/or recruitment-related Ser
   The present invention can utilize electronic commerce                vices, which facilitates providing notification to an employer
technologies and security methods, techniques and technolo              and/or hiring entity when a recruitment-related opportunity
gies.                                                                   arises.
   Accordingly, it is an object of the present invention to               It is yet another object of the present invention to provide
provide an apparatus and a method for providing job search              an apparatus and a method for providing job searching Ser
services, recruitment services, and/or recruitment-related Ser          vices, recruitment services, and/or recruitment-related Ser
vices.                                                             10   vices, which facilitates providing notification to an individual
  It is another object of the present invention to provide an           when an employment-related opportunity arises.
apparatus and a method for providing job search services,                  It is another object of the present invention to provide an
recruitment services, and/or recruitment-related services, in a         apparatus and a method for providing job searching services,
network environment.                                                    recruitment services, and/or recruitment-related services,
  It is still another object of the present invention to provide   15   which provides for the securing and/or the reserving of Ser
an apparatus and a method for providing job search services,            vices of an individual, an independent contractor, and/or a
recruitment services, and/or recruitment-related Services, on           freelancer.
and/or over the Internet, the World Wide Web, and/or any                  It is still another object of the present invention to provide
other communication network.                                            an apparatus and a method for providing job-searching Ser
  It is yet another object of the present invention to provide          vices, recruitment services, and/or recruitment-related Ser
an apparatus and a method for providing job searching Ser               vices, which provides notification of the availability of an
vices, recruitment services, and/or recruitment-related Ser             individual, a prospective employee, a job applicant, an inde
vices, which provides links to various data and/or information          pendent contractor, a temporary worker, and/or a freelancer,
which may be requested, required, and/or desired, by the                for a job, position, project, or assignment.
respective parties involved in job searching activities and/or     25      It is yet another object of the present invention to provide
in recruitment activities.                                              an apparatus and a method for providing job-searching Ser
  It is another object of the present invention to provide an           vices, recruitment services, and/or recruitment-related Ser
apparatus and a method for providing job searching services,            vices, which provides notification of the availability of a job,
recruitment services, and/or recruitment-related services,              an employment position, a project, and/or an assignment,
which utilizes databases which can be linked to external           30   with an employer and/or hiring entity.
information sources.                                                       It is another object of the present invention to provide an
  It is still another object of the present invention to provide        apparatus and a method of the providing job-searching ser
an apparatus and a method for providing job searching Ser               vices, recruitment services, and/or recruitment-related Ser
vices, recruitment services, and/or recruitment-related Ser             vices, which utilizes electronic messages and/or e-mail mes
vices, which facilitates the posting of data and/or information    35   sages which contain links to information and/or information
by respective individuals and/or employers and/or hiring enti           Sources which may be utilized in providing said information.
ties.                                                                      It is still another object of the present invention to provide
  It is yet another object of the present invention to provide          an apparatus and a method for providing job searching Ser
an apparatus and a method for providing job searching Ser               vices, recruitment services, and/or recruitment-related Ser
vices, recruitment services and/or recruitment-related Ser         40   vices, which provides forbidding and/or auctioning activities
vices, which allows an individual to perform job searches.              regarding said services.
   It is another object of the present invention to provide an             It is yet another object of the present invention to provide
apparatus and a method for providing job searching services,            an apparatus and a method for providing job searching Ser
recruitment services and/or recruitment-related services,               vices, recruitment services, and/or recruitment-related Ser
which allows an employer and/or hiring entity to perform           45   vices, which provides scheduling services and/or schedule
recruitment searches.                                                   management services for an individual, an independent con
  It is still another object of the present invention to provide        tractor, a freelancer, an employer and/or hiring entity.
an apparatus and a method for providing job searching Ser                  It is another object of the present invention to provide an
vices, recruitment services, and/or recruitment-related Ser             apparatus and a method for providing job searching services,
vices, which notifies an individual of job and/or employment       50   recruitment services, and/or recruitment-related services,
opportunities which may be of interest to the individual when           which provides information regarding developments related
same become available.                                                  to the job-search and/or recruitment fields.
  It is yet another object of the present invention to provide             It is still another object of the present invention to provide
an apparatus and a method for providing job searching Ser               an apparatus and a method for providing job searching Ser
vices, recruitment services, and/or recruitment-related Ser        55   vices, recruitment services, and/or recruitment-related Ser
vices, which notifies an employer and/or hiring entity of               vices, which provides notification to an individual, an inde
individuals, prospective employees, independent contractors,            pendent contractor, a freelancer, and an employer and/or
permanent workers, temporary workers, and/or freelancers,               hiring entity, when data and/or information has been
who or which may be of interest to the employer and/or hiring           requested about them.
entity when these individuals and/or entities become avail         60      It is yet another object of the present invention to provide
able.                                                                   an apparatus and a method for providing job searching Ser
  It is another object of the present invention to provide an           vices, recruitment services, and/or recruitment-related Ser
apparatus and a method for providing job searching services,            vices, which can be utilized by an individual, an independent
recruitment services, and/or recruitment-related services,              contractor, a freelancer, an employer and/or hiring entity,
which utilizes data and/or information which is specific,          65   and/or a party acting on behalf of same.
generic, and/or general, to an individual, to an employer,                 It is another object of the present invention to provide an
and/or to hiring entity.                                                apparatus and a method for providing job searching services,
              Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 23 of 41


                                                       US 7,490,086 B2
                               9                                                                       10
recruitment services, and/or recruitment-related services,                 It is another object of the present invention to provide an
which prevents access to certain data and/or information by              apparatus and a method for providing job searching services,
certain parties.                                                         recruitment services, and/or recruitment-related services,
   It is still another object of the present invention to provide        which provides enhanced confidentiality during the respec
an apparatus and a method for providing job searching Ser                tive job search, recruitment, and/or related activities and/or
vices, recruitment services and/or recruitment-related Ser               interactions.
vices, which can be programmed to be self-activating and/or                It is still another object of the present invention to provide
be activated automatically.                                              an apparatus and a method for providing job searching Ser
   It is yet another object of the present invention to provide          vices, recruitment services, and/or recruitment-related Ser
an apparatus and a method for providing job searching Ser           10   vices, which monitors and/or records communications, inter
vices, recruitment services and/or recruitment-related Ser               actions, and/or dealings, between parties.
vices which generates electronic messages, e-mail messages,                 It is yet another object of the present invention to provide
telephone calls, pager calls, pager messages, and/or other               an apparatus and a method for providing job searching Ser
communication messages, automatically.                                   vices, recruitment services, and/or recruitment-related Ser
   It is another object of the present invention to provide an      15   vices, which provides statistical information pertaining to job
apparatus and a method for providing job searching services,             searches, recruitment activities, and/or related activities.
recruitment services, and/or recruitment-related services,                 It is another object of the present invention to provide an
which utilizes intelligent agents, Software agents, and/or               apparatus and a method for providing job searching services,
mobile agents, for providing various services for, and/or for            recruitment services, and/or recruitment-related services,
taking action on behalf of a respective party.                           which can be utilized in conjunction with independent job
   It is still another object of the present invention to provide        search efforts and/or independent recruitment efforts.
an apparatus and a method for providing job searching Ser                  It is still another object of the present invention to provide
vices, recruitment services, and/or recruitment-related Ser              an apparatus and a method for providing job searching Ser
vices, which provides links and/or hyperlinks to information,            vices, recruitment services, and/or recruitment-related Ser
products and/or services related thereto.                           25   vices, which can administer a financial account for, and/or on
   It is yet another object of the present invention to provide          behalf of a party, and which can effect a payment from one
an apparatus and a method for providing job searching Ser                party to another, and/or receive a payment for, and/or on
vices, recruitment services, and/or recruitment-related Ser              behalf of a party.
vices, which provides automatic notification of and/or                      It is yet another object of the present invention to provide
announcements of job openings, position openings, projects,         30   an apparatus and a method for providing job searching Ser
and/or assignments, the availability of job applicants and/or            vices, recruitment services, and/or recruitment-related Ser
the availability of goods and/or service providers, to respec            vices, for schools, colleges, universities, and/or any organi
tive parties.                                                            Zations of any kind.
   It is another object of the present invention to provide an              Other objects and advantages of the present invention will
apparatus and a method for providing job searching services,        35   be apparent to those skilled in the art upon a review of the
recruitment services, and/or recruitment-related services,               Description of the Preferred Embodiment taken in conjunc
which monitors, records, and/or provides notification of any             tion with the Drawings which follow.
communications which take place and/or which may tran
spire between respective parties.                                              BRIEF DESCRIPTION OF THE DRAWINGS
   It is still another object of the present invention to provide   40
an apparatus and a method for providing job searching Ser                   In the Drawings:
vices, recruitment services, and/or recruitment-related Ser                 FIG. 1 illustrates the apparatus of the present invention, in
vices, which provides for the generation of and/or the distri            block diagram form;
bution of electronic catalogs and/or electronic coupons                     FIG. 2 illustrates the central processing computer of the
related to job search activities and/or recruitment activities.     45   apparatus of FIG. 1, in block diagram form;
   It is yet another object of the present invention to provide             FIG. 3 illustrates the individual computer of the apparatus
an apparatus and a method for providing job searching Ser                of FIG. 1, in block diagram form;
vices, recruitment services, and/or recruitment-related Ser                 FIG. 4 illustrates the employer computer of the apparatus
vices, which provides notification of job-search-related and/            of FIG. 1, in block diagram form;
or recruitment-related events and/or occurrences.                   50      FIGS. 5A to 5E illustrate a preferred embodiment opera
  It is another object of the present invention to provide an            tion of the apparatus of FIG. 1, in flow diagram form:
apparatus and a method for providing job searching services,                FIGS. 6A to 6E illustrate another preferred embodiment
recruitment services, and/or recruitment-related services,               operation of the apparatus of FIG. 1, in flow diagram form:
which monitors, records and/or keeps track of job search                    FIG. 7 illustrates another preferred embodiment operation
and/or recruitmentactivities of, and for, any of the respective     55   of the apparatus of FIG. 1, in flow diagram form; and
parties.                                                                    FIG. 8 illustrates another preferred embodiment operation
   It is still another object of the present invention to provide        of the apparatus of FIG. 1, in flow diagram form.
an apparatus and a method for providing job searching Ser
vices, recruitment services, and/or recruitment-related Ser                        DESCRIPTION OF THE PREFERRED
vices, which provides for the storage and/or the utilization of     60                    EMBODIMENTS
data and/or information with various and/or varying levels of
confidentiality and/or specificity.                                         The present invention is directed to an apparatus and a
   It is yet another object of the present invention to provide          method for providing job searching services, recruitment Ser
an apparatus and a method for providing job searching Ser                vices, and/or recruitment-related services, and, in particular,
vices, recruitment services, and/or recruitment-related Ser         65   to an apparatus and a method for providing job searching
vices, which is utilized in conjunction with the buying, sell            services, recruitment services, and/or recruitment-related Ser
ing, bartering and/or trading, of goods and/or services.                 vices, for effectuating services and activities involving and/or
               Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 24 of 41


                                                       US 7,490,086 B2
                               11                                                                         12
related to job search efforts and/or recruitment efforts, by,            reference numeral 100. In FIG. 1, the apparatus 100 includes
and/or for, individuals, independent contractors, freelancers,           a central processing computer or server computer 10. The
employers and/or hiring entities.                                        central processing computer 10 provides control over the
   The apparatus and method of the present invention pro                 apparatus 100 and provides services for the various comput
vides services which facilitate individual, independent con              ers associated with the various individuals employees, con
tractor, and/or freelancer, job search efforts, employer and/or          tractors, independent contractors, freelancers, employers,
hiring entity recruitment, search and/or placement efforts,              hiring entities, recruiters, etc., who or which utilize the appa
and/or related efforts. The present invention also provides a            ratus 100 of the present invention.
centralized apparatus, and/or a clearinghouse, for providing                The central processing computer 10, in the preferred
and/or for facilitating the herein-described efforts, services,     10   embodiment, can be any suitable computer, network com
and/or activities.                                                       puter, or computer system, for providing service for the vari
   The apparatus and method of the present invention can can             ous computers associated with the individuals, employees,
be utilized by individuals and entities desirous of identifying          independent contractors, freelancers, employers, hiring enti
and/or securing an employment relationship, either perma                 ties, recruiters, etc., who or which utilize the present inven
nent and/or temporary, an independent contractor relation           15   tion.
ship, and/or a freelancer relationship, with an employer and/               In the preferred embodiment, any number of central pro
or hiring entity. The apparatus and method of the present                cessing computers 10 may be utilized in order to provide the
invention can also be utilized by employers and/or hiring                servicing functions described herein. The central processing
entities desirous of searching for, and/or for securing the              computer(s) 10 may be linked to other central processing
services of an individual, an independent contractor, and/or a           computers or may be stand alone devices. A given central
freelancer, either permanently and/or temporarily.                       processing computer 10 may service a particular geographic
   The present invention can also be utilized by an employ               area or certain individuals employees, independent contrac
ment agency, an agent, a recruiter, a so-called "headhunter.             tors, freelancers, employers, hiring entities, recruiters, etc.,
a career consultant, a personal manager, and/or an interme               and/or groups thereof. A central processing computer 10 may
diary, to assist an individual, an independent contractor, and/     25   also be dedicated to service any one or group of the above
or a freelancer, in searching for a job, a position, a project,          described individuals and/or entities.
and/or assignment. The present invention can also be utilized               The apparatus 100, in the preferred embodiment, also
to assist an employer and/or hiring entity to search for an              includes one or more individual computers 20. Each indi
individual, an independent contractor, and/or a freelancer.              vidual computer 20 may be a personal computer or other
The present invention can also be utilized in order to provide      30   communication device suitable for allowing the individual to
agency services for any of the herein described parties, such            interact with the central processing computer(s) 10. Each
as, but not limited to, individuals, independent contractors,            individual computer 20 can be utilized to transmit informa
freelancers, employers, hiring entities, recruiters, and/or              tion to the central processing computer 10 and to receive
headhunters.                                                             information from the central processing computer 10 via the
   The terms “individual, “employee', 'prospective                  35   communication network.
employee”, “applicant”, “contractor”, “independent contrac                  The individual computer 20 can be a personal computer, a
tor”, “temp', “temporary employee”, “freelancer' etc., as                hand-held computer, a palmtop computer, a laptop computer,
used herein, refer to any individual, person, company, busi              apersonal communication device, a personal digital assistant,
ness entity, independent contracting business or entity,                 a telephone, a digital telephone, a display telephone, a video
employment agent and/or agency, and/or any other entity,            40   telephone, a videophone, a 3G telephone, a television, an
seeking to identify, find, and/or secure, a job, an employment           interactive television, a beeper, a pager, and/or a watch. In the
position, a project, and/oran assignment, for himself, herself,          present invention, any number of individual computers 20
itself, and/or for another.                                              may be utilized. In the present invention, each individual or
   The terms “employer”, “hiring entity”, “company”, “busi               entity utilizing the present invention may have one or more
ness', etc., as used herein, refer to any employer, hiringentity,   45   individual computers 20 associated therewith.
individual, person, company, business entity, and/or other                  The apparatus 100, in the preferred embodiment, also
entity, seeking to identify, find, or secure the services of an          includes one or more employer computers 30. Each employer
individual, independent contractor, and/or freelancer, for               computer 30 may be a personal computer or other communi
itself and/or for another.                                               cation device suitable for allowing the employer to interact
   The terms “recruiter”, “headhunter”, “employment                 50   with the central processing computer(s) 10. Each employer
agency', 'placement agency', 'employment consultant.                     computer 30 can be utilized to transmit information to the
“placement consultant, etc., refer to any individual, person,            central processing computer 10 and to receive information
and/or entity, who or which acts as an intermediary for, and/or          from the central processing computer 10 via the communica
on behalf of any party or parties described herein, in order to          tion network.
initiate and/or to effectuate a job search and/or a recruitment     55      The employer computer 30 can be a personal computer, a
activity and/or any searches or activities which result, and/or          hand-held computer, a palmtop computer, a laptop computer,
which proceed, therefrom.                                                apersonal communication device, a personal digital assistant,
   Applicanthereby incorporates by reference herein the sub              a telephone, a digital telephone, a display telephone, a video
ject matter and teachings of U.S. Provisional Patent Applica             telephone, a videophone, a 3G telephone, a television, an
tion Ser. No. 60/146,776 which teaches an apparatus and             60   interactive television, a beeper, a pager, and/or a watch. In the
method for providing job searching services, recruitment Ser             preferred embodiment, any number of employer computers
vices and/or recruitment-related services.                               30 may be utilized. In the present invention, each employer
   The apparatus and method of the present invention can be              and/or hiring entity utilizing the present invention may have
utilized in a network environment in order to effectuate any of          one or more employer computers 30 associated therewith.
the services described herein.                                      65      Each of the individual computer(s) 20 and each of the
   FIG. 1 illustrates a preferred embodiment of the apparatus            employer computer(s)30 described herein can transmit infor
of the present invention which is designated generally by the            mation to each central processing computer 10 as well as
              Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 25 of 41


                                                       US 7,490,086 B2
                              13                                                                       14
receive information from each central processing computer                CPU 10A. The central processing computer 10 also includes
10. In addition, each individual computer 20 can also transmit           a display device 10E for displaying data and/or information to
information to any employer computer 30 as well as receive               a user or operator.
information from any employer computer 30. In a similar                     The central processing computer 10 also includes a trans
manner, each employer computer 30 can transmit informa                   mitter(s) 10F, for transmitting signals and/or data and/or
tion to any individual computer 20 as well as receive infor              information to any one or more of the individual computer(s)
mation from any individual computer 20.                                  20 and employer computer(s) 30 which may be utilized in
   The central processing computer(s) 10, the individual com             conjunction with the present invention. The central process
puter(s) 20, and/or the employer computer(s) 30 can commu                ing computer 10 also includes a receiver 10G. for receiving
                                                                    10   signals and/or data and/or information from any one or more
nicate with one another, and/or be linked to one another, over           of the individual computer(s) 20 and/or employer
a communication network and/or a wireless communication                  computer(s) 30.
network. In the preferred embodiment, the present invention                 The central processing computer 10 also includes a data
is utilized on, and/or over, the Internet and/or the World Wide          base(s) 10H which contains data and/or information pertain
Web. The present invention, in the preferred embodiment, can        15   ing to the individuals, employees, independent contractors,
also utilize wireless Internet and/or World Wide Web ser                 freelancers, and/or other persons or entities, who or which
vices, equipment and/or devices. The central processing com              utilize the present invention in order to find or secure a job,
puter(s) 10, in the preferred embodiment, has a web site or              project, or assignment. The database 10H also contains data
web sites associated therewith.                                          and/or information pertaining to the employers and/or hiring
   Although the Internet and/or the World Wide Web is the                entities who or which utilize the present invention to recruit
preferred communication system and/or medium utilized, the               individuals, independent contractors, or freelancers, in order
present invention, in all of the embodiments described herein,           to satisfy their needs and/or requirements. The database 10H
can also be utilized with any appropriate communication                  may also contain data and/or information pertaining to
systems including, but not limited to, network communica                 recruiters, headhunters, management consultants, managers,
tion systems, telephone communication systems, cellular             25   and/or other intermediaries, and/or third parties, who or
communication systems, digital communication systems,                    which utilize the present invention in order to act on behalf of
personal communication systems, personal communication                   any of the individuals, independent contractors, freelancers,
services (PCS) systems, satellite communication systems,                 employers and/or hiring entities, who attempt to match the
broad band communication systems, low earth orbiting                     needs of any of the parties described herein.
(LEO) satellite systems, and/or public switched telephone           30     Individual data and/or information, which can be stored in
networks or systems.                                                     the database 10H, can include, but not be limited to, the
   In the preferred embodiment, each of the central process              individual’s name, sex, age, address, educational informa
ing computer(s) 10, the individual computer(s) 20, and                   tion, Schooling, work experience, work history, skills, work
employer computer(s) 30, can transmit data and/or informa                related skills, past employers, references, salary history, sal
tion using TCP/IP, as well as any other Internet and/or World       35   ary requirements, benefit requirements, school transcripts,
WideWeb, protocols.                                                      links to registrars offices and/or databases at respective
   The individual computer 20, in the preferred embodiment,              School(s) and/or to a transcript database and/or electronic
can be linked directly or indirectly with a central processing           storage facility, medium, and/or device, which stores tran
computer 10. The employer computer 30, in the preferred                  Scripts and/or other scholastic and/or educational information
embodiment, can also be linked directly or indirectly with a
                                                                    40   about an individual(s), work samples, reference letters, rec
central processing computer 20. In any of the preferred                  ommendation letters, pictures, video clips, and/or other rel
embodiments described herein, any individual computer(s)                 evant and/or pertinent information. In this manner, the present
                                                                         invention facilitates more efficient access to data and/or infor
20 and any employer computer(s)30 can be linked directly or              mation pertaining to an individual(s).
indirectly with one another so as to facilitate a direct or         45      In order to preserve confidentiality and/or so as to maintain
indirect bi-directional communication between an individual
computer(s) 20 and an employer computer(s) 30.                           an anonymous identity, each of the above-described types of
                                                                         information can be described in a generic manner, i.e., a
   FIG. 2 illustrates the central processing computer 10, in             School can be listed as a large Ivy League institution as
block diagram form. The central processing computer 10, in               opposed to being named and positively identified. For
the preferred embodiment, is a network computer or com              50   example, an individual can be described as being a mid-level
puter system which is utilized as a central processing com               engineer having experience in computer programming, etc.
puter Such as an Internet server computer and/or a web site                 Each and every field of data and/or information can be
server computer. In the preferred embodiment, the central                represented by a corresponding generic term or terms so as to
processing computer 10 includes a central processing unit or             keep the true information masked for a desired time period or
CPU 10A, which in the preferred embodiment, is a micropro           55   during a certain period of processing. The individual data
cessor. The CPU 10A may also be a microcomputer, a mini                  and/or information can also include certain jobs and/or events
computer, a macro-computer, and/or a mainframe computer,                 and/or occurrences for which the individual may desire to be
depending upon the application.                                          notified. Any of the data and/or information may have hyper
   The central processing computer 10 also includes a random             links associated therewith for directing a party to a separate
access memory device(s) 10B (RAM) and a read only                   60   and/or a different data and/or information source. The infor
memory device(s) 10C (ROM), each of which is connected to                mation source may be external from the central processing
the CPU 10A, a user input device 10D, for entering data                  computer 10.
and/or commands into the central processing computer 10,                   The database 10H can also contain data and/or information
which includes any one or more of a keyboard, a scanner, a               restricting access to any of the data and/or information stored
user pointing device, such as, for example, a mouse, a touch        65   in the database 10H. For example, an individual, independent
pad, and/or an audio input device and/or a video input device,           contractor, freelancer, employer, and/or hiring entity, may, at
etc., if desired, which input device(s) are also connected to the        any time, may restrict access by any party, to any of their
              Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 26 of 41


                                                       US 7,490,086 B2
                               15                                                                      16
respective data and/or information. For example, an indi                    The employer data and/or information can also include
vidual may prevent a current employer from accessing his or              work schedules and/or work calendars which provide infor
her data and/or information, thereby maintaining the confi               mation regarding when the employer will be in need of the
dentiality of a job search. Similarly, any party may restrict the        assistance of and/or the services of individuals, independent
availability of any of its data and/or information from any              contractors, temporary employees, and/or freelancers. The
other party or parties.                                                  database 10H can contain information regarding the sched
   In the cases of temporary employees, self-employed indi               ules and/or work calendars providing notification of the
viduals, professionals, independent contractors, freelancers,            human resource and/or employee requirements for the
etc., the database 10H can contain information regarding the             employer and/or hiring entity thereby providing information
schedules and/or work calendars for any of these individuals,       10   regarding days and/or time periods when it will require the
employees, and/or entities. In this regard, each individual,             assistance of individuals, independent contractors and/or
employee, and/or entity in this category may store and have              freelancers.
maintained by the apparatus 100, a work schedule and/or                     The database 10H may also contain information regarding
working calendar which can provide information regarding                 which individuals, independent contractors, and/or freelanc
days and/or time periods of employment and/or engagement            15   ers, may be approved, in advance, for hiring and/or for work
as well as days and/or time periods of availability.                     ing for the employer and/or hiring entity, as well as data
   The database 10H can also contain information pertaining              and/or information regarding which individuals, independent
to employers whom an individual will readily work for if the             contractors, and/or freelancers, may be prohibited, in
employer should need and/or request the individual. The indi             advance, from being hired by, and/or from working for, the
vidual data and/or information can also include employers                employer and/or hiring entity. The database 10H may also
and/or hiring entities whom the individual, independent con              contain information regarding which individuals, indepen
tractor, or freelancer, has agreed in advance to work for, as            dent contractors, and/or freelancers, may obtain information
well as employers and/or hiring entities whom the individual             about the employer and/or hiring entity as well as information
has decided in advance not to work for. The database 10H can             regarding those individuals who may be prohibited from
also include information regarding which employers and/or           25   obtaining such information. The database 10H may also con
hiring entities may access an individual’s data and/or infor             tain information regarding which individuals, independent
mation as well as those employers and/or hiring entities who             contractors, and/or freelancers, may apply for a job, position,
may not access an individuals data and/or information.                   project, or assignment, with an employer and/or hiring entity
  The database 10H also includes data and/or information                 as well as information regarding those individuals who may
about employers who or which utilize the present invention          30   be prohibited from so applying.
which information includes, but is not limited to, employer                 The database 10H may also contain data and/or informa
name, company name, job offerings, job openings, job(s) or               tion pertaining to an employment agency, recruiters; head
position(s) needed to be filled, job(s) or position(s) desired to        hunters, agents, managers, and/or other third party interme
be filled, employer size, employer location, regional location,          diaries (hereinafter “recruiter), who or which attempt to
jobs or positions employed, benefits offered, employer his          35   brings individuals and employers together so as to facilitate
tory, salary information, compensation information, cus                  the fulfillment of the needs of the respective parties. The
tomer information, Supplier information, information from                information can include, but not be limited to, the recruiter's
past employees, information from current employees, past                 name, location, types of positions filled by same, information
and/or current employment agencies or recruiter representing             from past clients, references, past dealings and/or deals with
the employer, types of positions, including but not limited to      40   an employer and/or hiring entity, salary histories of past deals,
                                                                         etc.
permanent and/or temporary positions, references, pictures of               As in the case with individuals and employers, in order to
facilities, video clips, fringe benefits, work hours, work               preserve confidentiality and/or so as to maintain an anony
requirements, recommendation letters, salary and/or com                  mous identity, each of the above-described types of informa
pensation information.                                              45   tion can be described in a generic manner, i.e., a recruiter
  The data and/or information contained in the database 10H
can also include information concerning events, occurrences,             and/or any information pertaining thereto can be described
availability of an applicant or applicants and/or any other              generically, i.e. a legal recruiter specializing in placing bank
                                                                         ruptcy attorneys, etc., as opposed to being named and posi
information of which the employer may which to be notified.              tively identified.
   As in the case with individuals, in order to preserve confi      50      Each and every field of data and/or information can be
dentiality and/or so as to maintain an anonymous identity,               represented by a corresponding generic term or terms so as to
each of the above-described types of information can be                  keep the true information masked for a desired time period or
described in a generic manner, i.e., an employer can be listed           during a certain period of processing. The recruiter data and/
as a large computer manufacturer as opposed to being named               or information can also include events and/or occurrences for
and positively identified.                                          55   which the recruiter may desire to be notified. Any of the data
   Each and every field of data and/or information, described            and/or information stored in the database 10H may have
herein as being stored in the database 10H and/or otherwise              hyperlinks associated therewith for directing a party to a
utilized by the present invention, can be represented by a               separate and/or a different data and/or information source,
corresponding generic term or terms so as to keep the true               which may also be external from the central processing com
information masked for a desired time period or during a            60   puter 10.
certain period of processing. The employer data and/or infor                The database 10H may also contain any other information
mation can also include events and/or occurrences for which              which may be relevant, pertinent, useful, and/or desired, for
the employer may desire to be notified. Any of the data and/or           facilitating the operation of the apparatus and method of the
information stored in the database 10H may have hyperlinks               present invention as described herein and/or as related
associated therewith for directing a party to a separate and/or     65   thereto.
to a different data and/or information source, which may also              The database 10H, in the preferred embodiment, is a data
be external form the central processing computer 10.                     base which may include individual databases or collections of
             Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 27 of 41


                                                      US 7,490,086 B2
                            17                                                                       18
databases, with each database being designated to store any                The database 10H can also include employer-related data
and all of the data and/or information described herein.                and/or information, job and/or position-related information,
   The database 10H may also contain data and/or informa                individual, independent contractor and/or freelancer, data
tion concerning past placements and/or transactions with                and/or information, recruiter, headhunter, and/or third party
Such data and/or information being stored after each place              intermediary-related information, and/or any other data and/
ment and/or transaction which occurs via the apparatus and              or information needed and/or desired for performing any of
method of the present invention. Any and all data and/or                the herein-described methods and features of the present
information can be stored regarding transactions which occur            invention.
via the present invention as well as those transactions which              With reference once again to FIG. 2, the central processing
occur independently of the present invention. The data and/or      10   computer 10 also includes an output device 10I such as a
information can then be compiled and processed using statis             printer, a modem, a fax/modem, or other output device, for
tical calculations in order to update the stored historical             providing data and/or information to the operator or user of
placement and/or transaction data and/or information with               the central processing computer 10 or to a third party or third
Such data and/or information being made available to users of           party entity.
the apparatus 100. Applicant hereby incorporates by refer          15
                                                                           In the preferred embodiment, each of the individual com
ence herein the teachings of Basic Business Statistics Con              puter(s) 20 and the employer computer(s) 30, include the
cepts and Applications, Mark L. Berenson and David M.                   same, similar, or analogous, components and/or peripheral
Levine, 6' Edition, Prentice Hall 1996.                                 devices as described herein for the central processing com
   The database 10H may also contain data and/or informa                puter 10. In this manner, any individual computer(s) 20 or
tion concerning attrition rates at individual employers and/or          employer computer(s) 30, may be the same as, or be similar
hiring entities, as well as in different fields and/or market           to, the central processing computer 10. In this regard, and
sectors, salary information, salary Surveys for particular jobs,        depending upon the application and/or individual and/or
professions, etc., including salary, benefits, and/or other com         employer requirements, each of the individual computer(s)
pensation, data and/or information for various experience          25
                                                                        20 and/or each of the employer computer(s) 30 can have the
levels, skill levels, skills and abilities, educational creden          same or similar components as the central processing com
tials, and/or other data and/or information which may be                puter 10.
utilized by any of the individuals and/or employers described              FIG. 3 illustrates the individual computer 20, in block
herein, by job or profession type, by market sector, by type of         diagram form. The individual computer 20, in the preferred
employer, and/or by location and/or geographic region.                  embodiment, is a network computer or computer system
                                                                   30
   The database 10H may also contain data and/or informa                which is utilized to access and/or to communicate with the
tion regarding the latest developments and/or current devel             central processing computer 10. In the preferred embodi
opments in the employment and/or recruiting field, including,           ment, the individual computer 20 includes a central process
but not limited to, growth areas, demand information for                ing unit or CPU 20A, which in the preferred embodiment, is
certain jobs and/or professions, etc.                              35
                                                                        a microprocessor. The CPU 20A may also be a microcom
  The data and/or information which is stored in the database           puter, a minicomputer, a macro-computer, and/or a main
10H, or in the collection of databases, can be linked via               frame computer, depending upon the application.
relational database techniques, to the respective employer                 The individual computer 20 also includes a random access
computers 30 and/or individual computers 20 and/or via any              memory device(s) 20B (RAM) and a read only memory
appropriate database management techniques. The data and/          40   device(s) 20C (ROM), each of which is connected to the CPU
or information, in the preferred embodiment, can be updated             20A, a user input device 20D, for entering data and/or com
via inputs from the respective individual computers 20, and/            mands into the individual computer 20, which includes any
or employer computers 30, and/or from any other information             one or more of a keyboard, a scanner, a user pointing device,
Source, at any time. Information updates can also be provided           Such as, for example, a mouse, a touch pad, and/or an audio
from other information Sources via the communication net           45   input device and/or a video input device, etc., if desired,
work.                                                                   which input device(s) are also connected to the CPU20A. The
   The database 10H, or collection of databases, may be                 individual computer 20 also includes a display device 20E for
updated by each of the respective individuals, employers, or            displaying data and/or information to a user or operator.
by an administrator and/or operator of the central processing              The individual computer 20 also includes a transmitter(s)
computer 10, and/or by any other third party, in real-time,        50   20F, for transmitting signals and/or data and/or information to
and/or via dynamically linked database management tech                  any one or more of the central processing computer(s) 10 and
niques. The data and/or information stored in the database              to the employer computer(s) 30. The individual computer 20
10H can also be updated by external sources. The database               also includes a receiver 20G, for receiving signals and/or data
10H will contain any and all information deemed necessary               and/or information from any one or more of the central pro
and/or desirable for providing all of the processing and/or        55   cessing computer(s) 10 and/or the employer computer(s) 30.
services and/or functions described herein. Applicanthereby                The individual computer 20 also includes a database(s)
incorporates by reference herein the subject matter of Fun              20H which can contain any and/or all of the data and/or
damentals of Database Systems, by Ramez, Elmasri and                    information described herein with regards to the database
Shamkant B. Navathe, 2" Ed., Addison-Wesley Publishing                  10H of the central processing computer 10. The database 20H
Company, 1994.                                                     60   can also contain data and/or information personal to an indi
   The database 10H can also contain any information needed             vidual or group of individuals, as well as data and/or infor
for corresponding with any of the individuals, independent              mation concerning the work Schedule(s) and/or work calen
contractors, freelancers, employers and/or hiring entities,             dar(s) for the individual and/or group of individuals for which
and/or recruiters, described herein, such as their respective           the individual computer(s) 20 is/are associated. This data
addresses, telephone numbers, e-mail addresses, pager num          65   and/or information can also include information concerning
ber, and/or any other information for facilitating a communi            when the individual is scheduled to work and/or when the
cation with any of these respective parties.                            individual is available to take work assignments.
             Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 28 of 41


                                                     US 7,490,086 B2
                              19                                                                     20
   With reference once again to FIG. 3, the individual com             tors, freelancers, applicants, recruiters, headhunters, third
puter 20 also includes an output device 20I such as a printer,         party intermediaries, and/or the operator and/or the adminis
a modem, a fax/modem, or other output device, for providing            trator of the apparatus 100, and can be uploaded to, down
data and/or information to the operator or user of the indi            loaded from, and/or be stored and/or be resident on any of the
vidual computer 20 or to a third party or third party entity.          central processing computer(s) 10, the individual
   FIG. 4 illustrates the employer computer 30, in block dia           computer(s) 20, and/or the employer computer(s) 30.
gram form. The employer computer 30, in the preferred                     In the preferred embodiment, wherein the apparatus 100 is
embodiment, is a computer or computer system which is                  utilized over the Internet and/or the World WideWeb, hyper
utilized to access and/or to communicate with the central              links and/or other data and/or information links and/or link
processing computer 10. In the preferred embodiment, the          10   ing methods and/or devices, can be utilized in order to provide
employer computer 30 includes a central processing unit or             an additional mechanism by which any of the individual
CPU 30A, which in the preferred embodiment, is a micropro              computers 20 and/or any of the employer computers 30, can
cessor. The CPU 30A may also be a microcomputer, a mini                access and/or communicate with any other individual com
computer, a macro-computer, and/or a mainframe computer,               puter 20, employer computer 30 as well as the central pro
depending upon the application.                                   15   cessing computer. Any and/or all of the central processing
   The employer computer 30 also includes a random access              computer 10, the individuals computers 20, and/or the
memory device(s) 30B (RAM) and a read only memory                      employer computers 30, describe herein, can also be linked
device(s)30C (ROM), each of which is connected to the CPU              to, and/or can access and/or communicate with, any external
30A, a user input device 30D, for entering data and/or com             computer, computer system, and/or information source (not
mands into the employer computer 30, which includes any                shown), including, but not limited to, School registrar office
one or more of a keyboard, a scanner, a user pointing device,          computers, recruiter computers, employment agency com
Such as, for example, a mouse, a touch pad, and/or an audio            puter, in order to access and/o obtain information therefrom.
input device and/or a video input device, etc., if desired,               The apparatus 100 and the method of the present invention
which input device(s) are also connected to the CPU30A. The            can be utilized to perform various recruitment and/or recruit
employer computer 30 also includes a display device 30E for       25   ment-related services and/or functions. The present invention
displaying data and/or information to a user or operator.              can be utilized by an individual, an independent contractor,
   The employer computer 30 also includes a transmitter(s)             and/or a freelancer, in order to search for, and/or to apply for,
30F, for transmitting signals and/or data and/or information to        a job, a position, a project, and/oran assignment. The present
any one or more of the central processing computer(s) 10 and           invention can also be utilized by an employer and/or hiring
individual computer(s) 20. The employer computer 30 also          30   entity in order to search for, and or to recruit, an individual, an
includes a receiver 30G, for receiving signals and/or data             independent contractor, and/or a freelancer, in order to fill a
and/or information from any one or more of the central pro             job, a position, a project, and/or an assignment.
cessing computer(s) 10 and/or the individual computer(s) 20.              The present invention can also be utilized by a recruiter, a
   The employer computer 30 also includes a database(s)30H             headhunter, and/or a third party intermediary, in order to
which can contain any and/or all of the data and/or informa       35   assist a respective individual, independent contractor, and/or
tion described herein with regards to the database 10H of the          freelancer, search for a job, a position, a project, and/or an
central processing computer 10. The database 30H can also              assignment, as well as to assist an employer and/or a hiring
contain data and/or information concerning a particular                entity to search for, and/or to recruit, an individual, an inde
employer and/or hiring entity and/or groups of employers               pendent contractor, and/or a freelancer, in order to fill a job, a
and/or hiring entities, as well as data and/or information        40   position, a project, and/or an assignment.
concerning the work Schedule(s) and/or work calendar(s),                  The data and/or information which is stored in the database
including project schedules and/or calendars, for the                  10H, as well as stored in any of the databases 20 Hand/or 30H,
employer and/or hiringentity, or groups thereof, for which the         can be linked via any Suitable data linking techniques such as,
employer computer 30 is associated. This data and/or infor             for example, dynamically linked lists (DLLs), linked lists,
mation can also include information concerning when the           45   and object links embedded (OLEs).
employer may be in need of individuals, independent con                  In any and all of the embodiments described herein, each of
tractors, and/or freelancers, and/or when the employer and/or          the individual computers 20, the central processing
hiring entity may not be in need of same.                              computer(s) 10 and the employer computers 30 can commu
   With reference once again to FIG. 4, the employer com               nicate with one another via electronic Submissions, electronic
puter 30 also includes an output device 30I such as a printer,    50   form Submissions and/or transmissions, e-mail transmis
a modem, a fax/modem, or other output device, for providing            sions, facsimile transmissions, telephone messages, tele
data and/or information to the operator or user of the indi            phone calls, physical mail delivery, and/or via any other Suit
vidual computer 20 or to a third party or third party entity.          able communication technique, medium, or method.
   The databases 20H and 30H of the individual computer(s)                In any and all of the embodiments described herein,
20 and the employer computer(s) 30, respectively, can con         55   employers and other hiring entities can post and/or list infor
tain any and/or all of the data and/or information which is            mation regarding jobs, employment positions, temporary
stored and/or contained in the database 10H.                           positions, assignments, freelance assignments, contracting
  The database 10H, or collection of databases which form              assignments (hereinafter jobs”), as well as any other assign
the database 10H, as well as any database 20H and/or 30H,              ments, projects, and/or efforts which require and/or which
and/or any other database(s) described herein, can be imple       60   may require the services of individuals, independent contrac
mented by utilizing database Software and/or spreadsheet               tors, freelancers, and/or temporary employees, etc.
software, such as, for example database software by Oracle(R),            Data and/or information regarding the above-described
Microsoft(R) Access(R and/or Microsoft(R) Excel(R), or any             jobs, employment positions, assignments, etc., can be stored
other Suitable database or spreadsheet Software programs               in the database 10H of the central processing computer 10.
and/or systems.                                                   65   The data and/or information can also be stored in the database
   The data and/or information can be provided by the various          20H of any individual computer 20 and/or in the database
employers, hiring entities, individuals, independent contrac           30H of any employer computer 30.
             Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 29 of 41


                                                      US 7,490,086 B2
                              21                                                                      22
   Individuals, job applicants, prospective employees,                  will proceed to step 207. If, however, at step 204, it is deter
employees, independent contractors, temporary workers,                  mined that a search with specific data and/or information is
and/or freelancers, etc., can also post and/or list data and/or         not selected, the central processing computer 10 will proceed
information regarding themselves with the database 10H of               to step 206 and proceed with the generic and/or general data
the central processing computer 10. AS in the case with            5    and/or information. Thereafter, the operation will proceed to
employers and/or hiring entities, data and/or information               step 207.
regarding these Individuals, job applicants, prospective                   At step 207, the individual will enter his or her job search,
employees, employees, independent contractors, temporary                including any search criteria, into the central processing com
workers, and/or freelancers, etc., can also be stored in the            puter 10 via the individual computer 20. At step 208, the
database 20H of any individual computer 20 and/or in the           10   central processing computer 10 will query the database of
database 30H of any employer computer 30.                               posted and/or listed jobs and generate a report or list of jobs
  Recruiters and/or other third party intermediaries                    which meet the individual’s search criteria. At step 209, the
described herein can also store data and/or information                 central processing computer 10 will provide the individual
regarding any of the individuals, employers and/or hiring               with the report or list of available jobs either electronically
entities, whom they represent, which data and/or information       15   and/or otherwise. The results of the search can also be pro
can also be stored in the database 10H of the central process           vided to the individual by being displayed on the display
ing computer 10 as well as the database 20h of the individual           device 20E and/or by being printed via the output device or
computer 20 and/or the database 30H of the employer com                 printer 20I.
puter 30. A recruiter or third party intermediary may utilize an          Thereafter, the individual will decide whether he or she
individual computer 20 to access and/or utilize the present             wishes to apply for any of the jobs. At step 210, the individual
invention.                                                              can transmit information to the central processing computer
   The apparatus and method of the present invention can be             10 regarding which, if any, of the reported jobs he or she
utilized in many preferred embodiments to provide job search            wishes to apply for. At Step 211, the central processing com
services, recruitment services, and/or recruitment-related Ser          puter 10 will determine whether the individual wants to apply
vices. FIGS. 5A to 5E illustrate a preferred embodiment            25   for any of the reported jobs. If, at step 211, it is determined
operation of the apparatus of FIG. 1, in flow diagram form.             that the individual does not want to apply for any of the
FIGS. 5A to 5E illustrate a method for using the apparatus              reported jobs, the central processing computer 10 will, at Step
100, for assisting individuals, job applicants, prospective             212, record and/or store any and/or all data and/or informa
employees, employees, independent contractors, temporary                tion regarding and/or pertinent to the search and/or the cor
workers, and/or freelancers, etc. (hereinafter referred to col     30   responding results, up to this point, including the actions of
lectively as “individual' or “individuals”), to perform job             the individual. The operation of the apparatus 100 will there
searches, for employment positions, contracting jobs, tempo             after cease at step 213.
rary assignments and/or freelance assignments (hereinafter                 If, at step 211, it is determined that the individual wants to
referred to as a 'job' or jobs”).                                       apply for a reported job, the operation will proceed to step
   The operation of the apparatus 100 commences at step 200.       35   214. At step 215, the individual data and/or information,
At step 201, the individual accesses the central processing             whether specific, generic, and/or general, is transmitted to the
computer 10 via the individual computer 30. The individual              employer and/or employer computer 30. Any data and/or
may, at Step 202, enter data and/or information regarding his           information described as being transmitted between the par
or her education, skills, work experience, objectives and/or            ties, and/or between the respective computers, can be trans
any other data and/or information pertinent to a job search.       40   mitted electronically, such as via e-mail, electronic message
Step 202 may be dispensed with if this information has been             transmission, telephone call, telephone message, facsimile
entered by the individual previously. The data and/or infor             transmission, pager message, and/or physical mail delivery.
mation can be entered specifically and/or generically. If               The employer can review the data and/or information, at step
entered specifically, the individual can also enter generic data        215, and transmit a response to the central processing com
and/or information to preserve confidentiality, if desired.        45   puter 10 at step 216.
   Data and/or information may also be entered into the cen                At step 217, the central processing computer 10 will pro
tral processing computer 10 by uploading and/or download                cess the employer's response and determine if the employer is
ing, whichever the case may be, a resume and/or any other               interested in pursuing discussions with the individual. If, at
pertinent data and/or information. Data and/or information              step 217, it is determined that the employer is not interested in
may also be obtained via a questionnaire which may be pro          50   pursuing the individual, the central processing computer 10
vided and/or answered on-line. Any and/or all of Such data              will, at step 218, record and/or store any and/or all data and/or
and/or information may be stored in the database 10H.                   information regarding and/or pertinent to the search and/or
   The central processing computer 10 can also process the              the corresponding results, including information concerning
specific data and/or information in order to convert and/or             the employer, the individual, the time and date of the consid
separately store same as generic data and/or information. Any      55   eration, along with any notes made by the employer or indi
and all data and/or information stored at step 202, and/or              vidual, up to this point.
previously, can be stored in the database 10H of the central               The data and/or information stored at step 218 is stored in
processing computer 10 and/or in the databases 20H and/or               the database 10H for later use or reference by any individual,
30H, respectively, of the individual computer 20 and/or the             employer, and/or operator or administrator of the apparatus
employer computer 30, as appropriate. At step 203, the indi        60   100. Some or all of the data and/or information stored in the
vidual can choose to have the search proceed with specific              database 10H may thereafter be transmitted to, and/or stored
data and/or information and/or generic data and/or informa              in, the database(s) 20H and/or 30H of the respective indi
tion.                                                                   vidual computer(s) 20 and/or employer computer(s) 30. The
   If, at step 204, it is determined that a search with specific        operation of the apparatus 100 will thereafter cease at step
data and/or information is selected, the central processing        65   219.
computer 10 will proceed to step 205 and proceed with the                 If, at step 217, it is determined that the employer is inter
specific data and/or information. Thereafter, the operation             ested in pursuing discussions with the individual, then the
              Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 30 of 41


                                                      US 7,490,086 B2
                                23                                                                     24
central processing computer 10 will, at step 220, notify the             will record and/or store any and/or all data and/or information
individual by transmitting a message to the individual, and/or           regarding and/or pertinent to the search and/or the corre
to the individual computer 20 associated with the individual,            sponding results, including information concerning the
so notifying the individual. The individual can review the data          employer, the individual, any information concerning
and/or information, at step 220, and transmit a response to the          whether a deal has been reached between the parties, any
central processing computer 10 at step 221. If the employers             information concerning offers, counteroffers, rejected offers
response had included a request for additional and/or more               and/or rejected counteroffers, the time and date of the con
specific data and/or information, such as, but not limited to, a         sideration, along with any notes made by the employer or
resume, references, work samples, salary requirements, sal               individual, up to this point.
ary history, transcripts, and/or requests for authorization to      10      The data and/or information stored at step 232 is stored in
obtain any of the above, and/or any other information of                 the database 10H for later use or reference by any individual,
interest to the employer, the individual’s response, at step             employer, and/or operator or administrator of the apparatus
221, can include same and/or links to same. The operation of             100. Some or all of the data and/or information stored in the
the apparatus will thereafter proceed to step 222.                       database 10H may thereafter be transmitted to, and/or be
   At step 222, the central processing computer 10 will deter       15   stored in, the database(s) 20H and/or 30H of the respective
mine whether the individual is interested in pursuing the                individual computer(s) 20 and/or employer computer(s) 30.
opportunity with the employer. Ifat step 222, it is determined           The operation of the apparatus 100 will thereafter cease at
that the individual is not interested in pursing the opportunity,        step 233.
the central processing computer will, at step 223, record                   The operation of the apparatus 100 may be terminated by
and/or store this information, along with any and/or all data            either the individual and/or the employer at any time. In this
and/or information regarding and/or pertinent to the search              manner, a party may terminate discussions at any time. The
and/or the corresponding results, including information con              individual and/or the employer may also, at any time, obtain
cerning the employer, the individual, the time and date of the           information about, and/or perform research on, the opposite
consideration, along with any notes made by the employer or              party by linking to said information and/or research via the
individual, up to this point. Thereafter, operation of the appa     25   central processing computer 10 and/or via links and/or hyper
ratus will cease at Step 224.                                            links which can be inserted in the various e-mails and/or
   If, at step 222, it is determined that the individual is inter        electronic messages which are utilized and/or transmitted in
ested in pursuing the opportunity, the data and/or information           conjunction with the present invention. The information and/
in the individuals response will, at step 225, be transmitted to         or research can be obtained without interrupting the process
the employer and/or the employer computer 30 associated             30   ing of the central processing computer 10. In this manner, a
with the employer. The employer can review the data and/or               party may obtain information and/or research about the oppo
information, at step 225, and transmit a response to the central         site party, at any time, and without interrupting the processing
processing computer 10 at step 226. The response can include             of the central processing computer 10.
information as to whether the employer is interested in pur                 The present invention in another preferred embodiment,
Suing discussions with the individual.                              35   can be utilized by an employer and/or hiring entity in order to
   At step 227, the central processing computer 10 will pro              search for and/or recruit individuals for jobs, employment
cess the employer's response in order to determine if the                positions, temporary assignments, projects, and/or freelance
employer is still interested in pursuing the opportunity                 assignments, and/or for any other need. FIGS. 6A to 6E
regarding the individual. If, at step 227, it is determined that         illustrate another preferred embodiment operation of the
the employer is not interested in pursuing the opportunity          40   apparatus of FIG. 1, in flow diagram form. FIGS. 6A to 6E
regarding the individual, the central processing computer 10             illustrate a method for using the apparatus 100, for assisting
will, at Step 228, record and/or store this information, along           employers and/or hiring entities (hereinafter referred to as
with any and/or all data and/or information regarding and/or             'employer') in searching for and/or for recruiting job appli
pertinent to the search and/or the corresponding results,                cants, prospective employees, employees, independent con
including information concerning the employer, the indi             45   tractors, temporary workers, and/or freelancers, etc. (herein
vidual, the time and date of the consideration, along with any           after referred to collectively as “individual'), to fill jobs,
notes made by the employer or individual, up to this point.              employment positions, contracting jobs, temporary assign
Thereafter, the operation of the apparatus will cease at step            ments, freelance assignments, and/or other needs.
229.                                                                        The operation of the apparatus 100 commences at step 300.
   If, at step 227, it is determined that the employer is inter     50   At step 301, the employer accesses the central processing
ested in pursing the opportunity with the individual, the cen            computer 10 via the employer computer 30. The employer
tral processing computer 10 will, at step 230, put the                   may, at step 302, enter data and/or information regarding its
employer and the individual in contact with each other by                requirements and/or needs, including, but not limited to,
transmitting contact information to either or both of the                those related to hiring needs, and/or its requirements concern
employer and/or the individual. The contact information may         55   ing educational credentials, skills, work experience, objec
include the individual’s name, address, telephone number,                tives, and/or any other data and/or information pertinent to a
fax number, e-mail, and/or any other contact information for             fulfilling its needs. Step 302 may be dispensed with if this
the individual, and/or the employer's name, address, person              information has been entered by the employer previously. The
to contact, contact individual at the employer, telephone num            data and/or information can be entered specifically and/or
ber, fax number, e-mail, and/or any other contact information       60   generically. If entered specifically, the employer can also
fortbe employer. The employer and the individual may there               enter generic data and/or information to preserve confidenti
after proceed with the interview, employment screening, and/             ality, if desired.
or recruitment, processes.                                                  Data and/or information may also be entered into the cen
   At step 231, the central processing computer 10 can moni              tral processing computer 10 by uploading and/or download
tor the interview, employment Screening, and/or recruitment,        65   ing, whichever the case may be, job descriptions and/or hiring
processes, which take place between the employer and the                 needs and/or any other pertinent data and/or information.
individual. At step 232, the central processing computer 10              Data and/or information may also be obtained via a question
              Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 31 of 41


                                                      US 7,490,086 B2
                              25                                                                      26
naire which may be provided and/or answered on-line. Any                 in pursuing the opportunity, the central processing computer
and/or all of such data and/or information may be stored in the          10 will, at step 318, record and/or store any and/or all data
database 10H.                                                            and/or information regarding and/or pertinent to the search
   The central processing computer 10 can also process the               and/or the corresponding results, including information con
specific data and/or information in order to convert and/or         5    cerning the employer, the individual, the time and date of the
separately store same as generic data and/or information. Any            consideration, along with any notes made by the individual or
and all data and/or information stored at step 302, and/or               employer, up to this point.
previously, can be stored in the database 10H of the central                The data and/or information stored at step 318 is stored in
processing computer 10 and/or in the databases 20H and/or                the database 10H for later use or reference by any individual,
30H, respectively, of the individual computer 20 and/or the         10   employer, and/or operator or administrator of the apparatus
employer computer 30, as appropriate. At step 303, the                   100. Some or all of the data and/or information stored in the
employer can choose to have the search proceed with specific             database 10H may thereafter be transmitted to, and/or stored
data and/or information and/or generic data and/or informa               in, the database(s) 20H and/or 30H of the respective indi
tion.                                                                    vidual computer(s) 20 and/or employer computer(s) 30. The
   If, at step 304, it is determined that a search with specific    15   operation of the apparatus 100 will thereafter cease at step
data and/or information is selected, the central processing              319.
computer 10 will proceed to step 305 and proceed with the                   If, at step 317, it is determined that the individual is inter
specific data and/or information. Thereafter, the operation              ested in pursuing discussions with the employer, then the
will proceed to step 307. If, however, at step 304, it is deter          central processing computer 10 will, at step 320, notify the
mined that a search with specific data and/or information is             employer by transmitting a message to the employer, and/or
not selected, the central processing computer 10 will proceed            to the employer computer 30 associated with the employer, so
to step 306 and proceed with the generic and/or general data             notifying the employer. The employer can review the data
and/or information. Thereafter, the operation will proceed to            and/or information, at step 320, and transmit a response to the
step 307.                                                                central processing computer 10 at step 321. If the individuals
   At step 307, the employer will enter its recruitment search,     25
                                                                         response had included a request for additional and/or more
including any search criteria, into the central processing com           specific data and/or information, Such as, but not limited to,
puter 10 via the employer computer 30. At step 308, the                  job description, firm resume, references, work samples, sal
central processing computer 10 will query the database of                ary and benefits information, and/or requests for authoriza
posted and/or listed individuals and generate a report or list of        tion to obtain any of the above, and/or any other information
individuals who meet the employer's search criteria. At step        30
                                                                         of interest to the individual, the employer's response, at step
309, the central processing computer 10 will provide the                 321, can include same and/or links to same. The operation of
employer with the report or list of available individuals either         the apparatus will thereafter proceed to step 322.
electronically and/or otherwise. The results of the search can              At step 322, the central processing computer 10 will deter
also be provided to the employer by being displayed on the
display device 30E and/or by being printed via the output           35   mine whether the employer is interested in pursuing the
device or printer 30I.                                                   opportunity with the individual. Ifat step 322, it is determined
   Thereafter, the employer will decide whether it wants to              that the employer is not interested in pursing the opportunity,
pursue any of the individuals identified in the search report. At        the central processing computer will, at Step 323, record
step 310, the employer can transmit information to the central           and/or store this information, along with any and/or all data
processing computer 10 regarding which, if any, of the              40   and/or information regarding and/or pertinent to the search
reported individuals its wants to pursue. At step 311, the               and/or the corresponding results, including information con
central processing computer 10 will determine whether the                cerning the employer, the individual, the time and date of the
employer wants to pursue any of the individuals. If, at step             consideration, along with any notes made by the employer or
311, it is determined that the employer does not want to                 individual, up to this point. Thereafter, operation of the appa
pursue any of the individuals, the central processing com           45   ratus will cease at step 324.
puter 10 will, at step 312, record and/or store any and/or all              If, at step 322, it is determined that the employer is inter
data and/or information regarding and/or pertinent to the                ested in pursuing the opportunity, the data and/or information
search and/or the corresponding results, up to this point,               in the employer's response will, at step 325, be transmitted to
including the actions of the employer. The operation of the              the individual and/or the individual computer 20 associated
apparatus 100 will thereafter cease at step 213.                    50   with the individual. The individual can review the data and/or
   If, at step 311, it is determined that the employer wants to          information, at Step 325, and transmit a response to the central
pursue an individual, the operation will proceed to step 314.            processing computer 10 at step 326. The response can include
At step 315, the employer data and/or information, whether               information as to whether the individual is interested in pur
specific, generic, and/or general, is transmitted to the indi            Suing discussions with the employer.
vidual and/or individual computer 20. Any data and/or infor         55      At step 327, the central processing computer 10 will pro
mation described as being transmitted between the parties,               cess the individual’s response in order to determine if the
and/or between the respective computers, can be transmitted              individual is still interested in pursuing the opportunity. If, at
electronically, Such as via e-mail, electronic message trans             step 327, it is determined that the individual is not interested
mission, telephone call, telephone message, facsimile trans              in pursuing the opportunity regarding the employer, the cen
mission, pager message, and/or physical mail delivery. The          60   tral processing computer 10 will, at step 328, record and/or
individual can review the data and/or information, at step 315,          store this information, along with any and/or all data and/or
and transmit a response to the central processing computer 10            information regarding and/or pertinent to the search and/or
at step 316.                                                             the corresponding results, including information concerning
   At step 317, the central processing computer 10 will pro              the employer, the individual, the time and date of the consid
cess the individual’s response and determine if the individual      65   eration, along with any notes made by the employer or indi
is interested in pursuing discussions with the employer. If, at          vidual, up to this point. Thereafter, the operation of the appa
step 317, it is determined that the individual is not interested         ratus will cease at step 329.
              Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 32 of 41


                                                       US 7,490,086 B2
                                27                                                                       28
   If, at step 327, it is determined that the individual is inter         group of individuals. In this manner, the present invention can
ested in pursing the opportunity with the employer, the central           be utilized to inform an individual or individuals of job open
processing computer 10 will, at step 330, put the individual              ings which may be of interest to him, her, or them, as the jobs
and the employer in contact with each other by transmitting               or positions are posted and/or listed with the apparatus 100 by
contact information to either or both of the individual and/or            an employer and/or hiring entity.
the employer. The contact information may include the                       In the embodiment of FIG. 7, an individual who desires to
employer's name, address, person to contact, contact indi                 be notified of any of the herein described job openings, posi
vidual at the employer, telephone number, fax number,                     tions, assignments, contracts and/or projects, can list and/or
e-mail, and/or any other contact information fortbe employer              provide their data and/or information, i.e., resume, educa
and/or the individual’s name, address, telephone number, fax         10   tional qualifications, work experience, skills, references,
number, e-mail, and/or any other contact information for the              work samples, and/or any other pertinent information, along
individual. The employer and the individual may thereafter                with the type of job, work, project, and/or assignment, which
proceed with the interview, employment Screening, and/or                  they seek, with the apparatus 100 and, in particular, with the
recruitment, processes.                                                   central processing computer 10, Such as via the individual
   At step 331, the central processing computer 10 can moni          15   computer 20. Thereafter, the individual's data and/or infor
tor the interview, employment Screening, and/or recruitment,              mation can be stored in the database 10H. Individuals posting
processes, which take place between the employer and the                  or listing with the apparatus 100 may be subscribers, non
individual. At step 332, the central processing computer 10               Subscribers, and/or one-time and/or occasional or sporadic
will record and/or store any and/or all data and/or information           users of the apparatus 100.
regarding and/or pertinent to the search and/or the corre                    The individual can also include information regarding the
sponding results, including information concerning the                    “searching event, the occurrence of which will trigger the
employer, the individual, any information concerning                      central processing computer 10 to perform a job search for the
whether a deal has been reached between the parties, any                  individual and notify him or her of the results. The “searching
information concerning offers, counteroffers, rejected offers             event can be pre-defined and/or be pre-specified as a date, a
and/or rejected counteroffers, the time and date of the con          25   time, a time interval(s), a time period(s), events and/or occur
sideration, along with any notes made by the employer or the               CCS.
individual, up to this point.                                                The “searching event can be requested by an individual,
   The data and/or information stored at step 332 is stored in            individuals, an employer, employers, a hiring entity or enti
the database 10H for later use or reference by any employer,              ties, and/or a recruiter, and may be defined as the occurrence
individual, and/or operator or administrator of the apparatus        30   of a new job posting by an employer and/or employers, upon
100. Some or all of the data and/or information stored in the             the posting of new and/or revised data and/or information
database 10H may thereafter be transmitted to, and/or be                  from an individual and/or group of individuals, upon a news
stored in, the database(s) 20H and/or 30H of the respective               release of certain business events, employment-related
individual computer(s) 20 and/or employer computer(s) 30.                 events, economic reports, industry-specific news, and/or any
The operation of the apparatus 100 will thereafter cease at          35   other event which may create an interest on behalf of an
step 333.                                                                 employer to fill a position, and/or for an individual to seek a
   The operation of the apparatus 100 may be terminated by                position, and/or upon the occurrence of any recruitment ini
either the employer and/or the individual at any time. In this            tiating event, the happening of which will activate the central
manner, a party may terminate discussions at any time. The                processing computer 10. The central processing computer 10
employer and/or the individual may also, at any time, obtain         40   will thereafter proceed to perform a job search of employers
information about, and/or perform research on, the opposite               and/or jobs in order to identify jobs or opportunities which
party by linking to said information and/or research via the              may be of interest to, and/or which may be a possible match
central processing computer 10 and/or via links and/or hyper              for, the individual.
links which can be inserted in the various e-mails and/or                    The individual can also provide information Such as a
electronic messages which are utilized and/or transmitted in         45   telephone number(s), a facsimile number(s), a pager
conjunction with the present invention. The information and/              number(s), an electronic mail (e-mail) address or e-mail
or research can be obtained without interrupting the process              addresses, and/or any other information which will facilitate
ing of the central processing computer 10. In this manner, a              a communication from the central processing computer 10 to
party may obtain information and/or research about the oppo               the individual and/or the individual computer 20 associated
site party, at any time, and without interrupting the processing     50   with the individual. In this manner, the central processing
of the central processing computer 10.                                    computer 10 can communicate job openings and/or other
   In another preferred embodiment, the present invention                 opportunities which may be requested and/or which may be
can be utilized to provide notification of job openings and/or            of interest to the individual. An employer can also provide
job, contracting, freelancing, and/or temporary position,                 similar, and/or analogous information to the central process
opportunities, to an individual an/or group of individuals. In       55   ing computer 10. Any and/or all of the data and/or informa
this embodiment, the central processing computer 10 can be                tion described herein as being provided by an individual, an
manually activated, automatically activated, and/or pro                   employer, and/or a recruiter, can be stored in the database
grammed for automatic activation, so as to perform searches               1OH.
of and for, job openings and/or job, contracting, freelancing,              In the embodiment of FIG. 7, the apparatus 100 can be
and/or temporary position, opportunities, and provide an             60   programmed so as to trigger the central processing computer
individual and/or group of individuals with notification of the           10 to perform a job search for an individual and, in this
availability of same.                                                     manner, any programmed job search activity and/or recruit
   FIG. 7 illustrates another preferred embodiment operation              ment activity will commence upon the occurrence of the
of the apparatus of FIG. 1, in flow diagram form. In the                  “searching event'.
embodiment of FIG. 7, the apparatus and method of the                65     The operation of the apparatus 100 commences at step 400.
present invention is utilized so as to provide notification of job        At step 401, the searching event will occurthereby activating
openings and/or job opportunities to an individual and/or a               the central processing computer 10. Thereafter, at step 402.
               Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 33 of 41


                                                         US 7,490,086 B2
                              29                                                                         30
the central processing computer 10 will query the database                     The employer can also include information regarding the
10H in order to perform a job search for the individual. The                “searching event, the occurrence of which will trigger the
central processing computer 10 will thereafter, at step 403,                central processing computer 10 to perform a recruitment
generate a list or report of available jobs and/or employers                search for the employer and notify the employer of the results.
which may meet the individuals criteria, which may be of               5    The “searching event can be pre-defined and/or be pre-speci
interest to the individual, and/or which may be a possible                  fied as a date, a time, a time interval(s), a time period(s),
match for the individual.                                                   events and/or occurrences.
   At step 404, the list or report of jobs will be transmitted to              The 'searching event can be requested by an employer,
the individual and/or to the individual computer 20 associated              employers, a hiring entity or entities, an individual, individu
with the individual. The list or report can be transmitted             10   als, and/or a recruiter, and may be defined as the occurrence of
electronically, Such as via e-mail, electronic message trans                a new job posting by an employer and/or employers, upon the
mission, telephone call, telephone message, facsimile trans                 posting of new and/or revised data and/or information from
mission, pager message, and/or physical mail delivery. At                   an individual and/or group of individuals, upon a news release
step 405, the job search process between the individual and                 of certain business events, employment-related events, eco
the employer will then proceed in the manner described in              15   nomic reports, industry-specific news, and/or any other event
steps 210 through 233 of FIG. 5, the description of which is                which may create an interest on behalf of an employer to fill
hereby incorporated by reference herein. Thereafter, the                    a position, and/or for an individual to seek a position, and/or
operation of the apparatus 100 will cease at step 406.                      upon the occurrence of any recruitment initiating event, the
   In another preferred embodiment, the present invention                   happening of which will activate the central processing com
can be utilized to provide notification of individuals, indepen             puter 10. The central processing computer 10 will thereafter
dent contractors, freelancers, and/or temporary workers, who                proceed to perform a recruitment search of individuals in
are available for job openings, projects, freelance assign                  order to identify individuals whom may be interested in,
ments, and/or temporary assignments, to an employer and/or                  and/or whom may be a possible match for, the employer.
hiring entity and/or to a group of employers and/or hiring                     The employer can also provide information Such as a tele
entities. In this embodiment, the central processing computer          25   phone number(s), a facsimile number(s), a pager number(s),
10 can be manually activated, automatically activated, and/or               an electronic mail (e-mail) address or e-mail addresses, and/
programmed for automatic activation, so as to perform                       or any other information which will facilitate a communica
searches of, and for, individuals who may be candidates to fill             tion from the central processing computer 10 to the employer
the job openings and/or the requirements of the employers                   and/or the employer computer 30 associated with the
and/or hiring entities and provide an employer and/or group            30   employer. In this manner, the central processing computer 10
of employers with notification of the availability of these                 can communicate information regarding an individual and/or
individuals.                                                                individuals whom may be of interest to the employer. An
   FIG. 8 illustrates another preferred embodiment operation                individual can also provide similar, and/or analogous infor
of the apparatus of FIG. 1, in flow diagram form. In the                    mation to the central processing computer 10. Any and/or all
embodiment of FIG. 8, the apparatus and method of the
                                                                       35   of the data and/or information described herein as being pro
present invention is utilized so as to provide notification of              vided by an employer, an individual, and/or a recruiter, can be
                                                                            stored in the database 10H.
individuals, who are available for applying for, and/or for                    In the embodiment of FIG. 8, the apparatus 100 can be
interviewing for, job, job opportunities, and/or employer                   programmed so as to trigger the central processing computer
needs, to an employer and/or a group of employers. In this             40   10 to perform a recruitment search for an employer and, in
manner, the present invention can be utilized to inform an                  this manner, any programmed recruitment search activity
employer or employers of individuals whom may be candi                      and/or recruitment activity will commence upon the occur
dates for, may be recruiting prospects for, and/or who may be               rence of the “searching event.
interested in being notified about, any of the employer's jobs,                The operation of the apparatus 100 commences at step 500.
job opportunities, and/or needs, which are posted and/or               45   At step 501, the searching event will occurthereby activating
listed with the apparatus 100 by the employer or a represen                 the central processing computer 10. Thereafter, at step 502,
tative.
                                                                            the central processing computer 10 will query the database
   In the embodiment of FIG. 8, an employer who desires to                  10H in order to perform a recruitment search for the
be notified of an individual or individuals, who may be quali               employer. The central processing computer 10 will thereafter,
fied and/or interested in filling a job or position, can list and/or   50   at step 503, generate a list or report of available individuals
provide data and/or information, regarding the job openings,                whom may meet the employer's criteria, which may be of
project openings, freelance assignments, and/or temporary                   interest to the employer, and/or which may be a possible
assignments, including descriptions thereof, as well as the                 match for the employer.
credentials required for filling and/or for being offered the                  At step 504, the list or report of individuals will be trans
respective job opening, project opening, freelance assign              55   mitted to the employer and/or to the employer computer 30
ment, and/or temporary assignment, with the central process                 associated with the employer. The list or report can be trans
ing computer 10.                                                            mitted electronically, such as via e-mail, electronic message
   The employer can also list and/or provide data and/or infor              transmission, telephone call, telephone message, facsimile
mation about itself, a firm resume, salary structure, benefits              transmission, pager message, and/or physical mail delivery.
packages, firm qualifications, firm references, work samples,          60   At step 505, the recruitment search process between the
and/or any other pertinent information, with the central pro                employer and the individual will then proceed in the manner
cessing computer 10, Such as via the employer computer 30.                  described in steps 310 through 333 of FIGS. 6A to 6E, the
Thereafter, the employer's data and/or information can be                   description of which is hereby incorporated by reference
stored in the database 10H. Employers posting or listing jobs               herein. Thereafter, the operation of the apparatus 100 will
with the apparatus 100 may be subscribers, non-subscribers,            65   cease at step 506.
and/or one-time and/or occasional or sporadic users of the                     In any and/or all of the embodiments described herein, any
apparatus 100.                                                              electronic messages, such as e-mails, electronic message
              Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 34 of 41


                                                        US 7,490,086 B2
                              31                                                                           32
transmissions, pager messages, telephone calls or messages,                respective bidding activity or activities and/or auctioning
facsimile transmissions, etc., described herein, can be gener              activity or activities to any single, group of and/or combina
ated and/or transmitted to any of the respective parties, in               tion of any, party, parities, individual, individuals, employer,
real-time, thereby providing real-time message transmission                employers, and/or hiring entity or hiring entities. The bidding
and/or notification services.                                              and/or auctioning activities can be directed to a party, parities,
   In any and/or all of the embodiments described herein, any              individual, individuals, employer, employers, and/or hiring
electronic messages, such as e-mails, electronic message                   entity or hiring entities, which may be specified by the respec
transmissions, pager messages, telephone calls or messages,                tive initiating party and/or which may be obtained via any of
facsimile transmissions, etc., which are generated by the cen              the various search routines, described herein.
tral processing computer 10, by the individual computer 20,           10      Any and/or all respective bidding activities and/or auction
and/or by the employer computer 30, may containappropriate                 ing activities can be effected via e-mail messages, electronic
hyperlinks, and/or forwarding information, to the party send               message transmissions, pager messages, facsimile messages,
ing the electronic message and/or e-mail, to a third party, to             telephone calls or messages, physical mail delivery, and/or
other information, and/or to another information source. In                via any other method, means and/or mode of communication.
this manner, for example, an e-mail message, transmitted              15      Applicanthereby incorporates by reference herein the sub
from and/or on behalf of an employer to an individual, can                 ject matter of U.S. Pat. No. 5,862.223 which teaches a method
contain a hyperlink(s) to the employers web site or webpage.               and apparatus for a cryptographically-assisted commercial
   The hyperlink(s) to the employers web site or web page                  network system designed to facilitate and Support expert
can provide the individual with a link to, and/or access to,               based commerce; the subject matter of U.S. Pat. No. 5,797.
information about the employer, links to a video presentation              127 which teaches a method, apparatus, and program for
about the employer, the employer's departments, and/or any                 pricing, selling, and exercising options to purchase airline
other information, video and/or photographs of the employ                  tickets; and U.S. Pat. No. 5,794,207 which teaches a method
er's facilities, information regarding certain employees, job              and apparatus for a cryptographically assisted commercial
descriptions, benefits, financial and operational data and/or              network system designed to facilitate buyer-driven condi
information, salary information, travel-related service enti          25   tional purchase offers.
ties or travel agents for arranging travel to the employer for                Applicant also hereby incorporates by reference herein the
interview and/or other purposes, links to information sources              subject matter of U.S. Pat. No. 5,884.272 which teaches a
regarding the locale and/or area where the employer is                     method and system for establishing and maintaining user
located, etc., and/or any other information which may be of                controlled anonymous communications: U.S. Pat. No. 5,884,
interest to a job applicant and/or prospective employee.              30   270 which teaches a method and system for facilitating an
   Similarly, any electronic message and/or e-mail transmit                employment search incorporating user-controlled anony
ted from and/or on the behalf of the individual can contain                mous communications; U.S. Pat. No. 5,832,497 which
hyperlinks to additional data and/or information which may                 teaches an electronic automated information exchange and
be of interest to the employer. This information may include               management system: U.S. Pat. No. 5,758.324 which teaches
the individual’s resume, Supplemental resume, Supplemental            35   a resume storage and retrieval system; U.S. Pat. No. 5,696,
information, references, letters of recommendation, links to               702 which teaches a time and work tracker, U.S. Pat. No.
the colleges, universities, and/or schools attended, links to              5,416,694 which teaches a computer-based data integration
pre-authorized letters/forms requesting transcripts from any               and management process for workforce planning and occu
schools attended, links to the registrars office of the individu           pational readjustment; and U.S. Pat. No. 5,164,897 which
als Schools, links to past employers, links to work samples,          40   teaches an automated method for selecting personnel
links to video presentations and/or a video clip of the indi               matched job criteria.
vidual and/or a photograph of the individual, and/or links to                 In another preferred embodiment, including in any and/or
any other information which may be useful and/or desirable                 all of the embodiments described herein, the present inven
in the recruiting process.                                                 tion can be utilized for providing scheduling services for,
   In another preferred embodiment, including in any and/or           45   and/or on behalf of any of the individuals and/or employers
all of the embodiments described herein, the present inven                 described herein. In this embodiment, the present invention
tion can be utilized in order to allow employers and/or hiring             can maintain work Schedules, and/or scheduling data and/or
entities to bid for the services of individuals, independent               information, of and for individuals, independent contractors,
contractors, temporary workers, and/or freelancers. In a simi              temporary workers, and/or freelancers. The present invention
lar and/or analogous manner, an individual, independent con           50   can also maintain the work Schedules, and/or scheduling data
tractor, temporary worker, and/or freelancer, may offer and/or             and/or information, of and for employers and/or hiring enti
auction his, her, or its, services to employers and/or hiring              ties, including dates and/or times when the employer and/or
entities. Applicant hereby incorporates by reference herein                hiring entity will, or may, be in need of help or assistance
the subject matter of U.S. Provisional Patent Application Ser.             which can be provided by any of the individuals, independent
No. 60/120,883 which teaches an apparatus and method for              55   contractors, temporary workers, and/or freelancers described
effectuating commerce in a network environment. Applicant                  herein.
also hereby incorporates by reference herein the subject mat                 The above-described schedules, and/or scheduling data
ter of U.S. patent application Ser. No. 09/498,143 which                   and/or information, can be stored in the database 10H of the
teaches an apparatus and method for effectuating commerce                  central processing computer 10. The schedules, and/or sched
in a network environment.                                             60   uling data and/or information, can also be stored and/or pro
   In this manner, bidding and auctioning activities, related to           vided at any of the respective individual computers 20 and/or
job search activities, recruitment activities, and/or recruit              employer computers 30 described herein, and/or may be
ment-related activities, can be utilized in order to fill and/or to        stored in any of the respective databases 20H and/or 30H.
obtain any job, employment position, project, and/or assign                   An employer may utilize the schedules and/or scheduling
ment, described herein.                                               65   data and/or information in order to reserve, engage, and/or
   When utilized to perform bidding and/or auctioning activi               request, the services of an individual. An employer can access
ties, the respective employer or individual can direct their               the central processing computer 10 and access data and/or
             Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 35 of 41


                                                      US 7,490,086 B2
                             33                                                                      34
information concerning the work Schedules of a certain indi             the work schedules or needs of an employer or any number of
vidual and/or the work schedules of any number of individu              employers. The employer or employers may be identified via
als. The individual or individuals may be identified via a              a job search as described herein and/or may be an employer
recruitment search as described herein and/or may be an                 and/or employers already known by the individual and/or
individual and/or individuals already known by the employer             recommended to the individual. The individual may review
and/or recommended to the employer. The employer may                    the schedules and/or scheduling data and/or information,
review the schedules and/or scheduling data and/or informa              until it identifies an employer and/or employers may be in
tion until it identifies an individual and/or individuals who is        need of the individuals services.
or are acceptable and available for the dates and/or times, as            Once the individual locates an employer and/or employers,
well as places, needed by the employer.                            10   the individual can offer the individual’s services to the
   Once the employer locates an individual and/or individu              employer or employers by transmitting an appropriate mes
als, the employer can reserve, engage, and/or request, the              sage from the individual computer 20 to the central process
services of the individual or individuals by transmitting an            ing computer 10. The message or offer can include the indi
appropriate message from the employer computer 30 to the                viduals fee or the amount of charge for the services.
central processing computer 10. The message can include the        15   Thereafter, the central processing computer 10 will transmit a
amount which the employer is willing to pay for the individu            message to the employer computer(s) 30 associated with the
als services. Thereafter, the central processing computer 10            employer or employers, and/or otherwise notify the employer
will transmit a message to the individual computer(s) 20                or employers.
associated with the individual or individuals, and/or other                The employer or employers may receive the message in
wise notify the individual or individual.                               real-time and/or otherwise. The employer or employers may
   The individual or individuals may receive the message in             thereafter accept or reject the offer via transmitting a message
real-time and/or otherwise. The individual or individuals may           from the employer computer 30 to the central processing
thereafter confirm the reservation, agree to the engagement,            computer 10. Thereafter, the central processing computer 10
and/or reply to the request, respectively, via transmitting a           will transmit a message to the individual computer 20 of the
message from the individual computer 20 to the central pro         25   individual, thereby notifying the individual of the acceptance
cessing computer 10. Thereafter, the central processing com             or rejection of its offer. Thereafter, the individual and the
puter 10 will transmit a message to the employer computer 30            employer or employers can be put into contact with one
of the employer, thereby notifying the employer of the con              another and/or contact one another as they see fit.
firmed reservation, the confirmed agreement to the engage                  In another embodiment, the central processing computer
ment, and/or the reply, respectively. Thereafter, the employer     30   10 can be programmed to accept or reject, an offer to provide
and the individual or individuals can be put into contact with          services, for, or on behalf of an employer or employers.
one another and/or contact one another as they see fit.                    In another preferred embodiment, the central processing
   In another embodiment, the central processing computer               computer 10 can be programmed to provide an individual
10 can be programmed to confirm a reservation, agree to an              with conditions under which the employer and/or employers
engagement, and/or issue a reply, respectively, for, or on         35   will acceptan offer. One of these conditions can be that a bond
behalf, of an individual or individuals.                                or guarantee must be posted for guaranteeing that the services
  In another preferred embodiment, the central processing               will be performed as agreed upon. In this embodiment, the
computer 10 can be programmed to provide an employer with               central processing computer 10 can administer and/or main
conditions under which the individual and/or individuals will           tain a financial account for, or on behalf of any of the indi
agree to a reservation, an engagement, and/or a request. One       40   viduals and/or employers described herein.
of these conditions can include payment in advance, a down                 The financial accounts may be bank accounts, electronic
payment, and/or an option payment, for the services of the              money accounts, credit accounts, debit account, and/or any
individual or individuals. In this embodiment, the central              other accounts for facilitating financial transactions. The cen
processing computer 10 can administer and/or maintain a                 tral processing computer 10 can make a payment and/or trans
financial account for, or on behalf of any of the individuals      45   fer, on behalf of an individual, from the individual’s account,
and/or employers described herein. The financial accounts               to an employer's account or to accounts of employers,
may be bank accounts, electronic money accounts, credit                 thereby receiving payment for, or on behalf of the employer
accounts, debit account, and/or any other accounts for facili           or employers, whichever the case may be.
tating financial transactions. The central processing computer             The individual may also secure a job, position, project,
10 can make a payment and/or transfer, on behalf of an             50   and/or assignment, by purchasing an option for same from the
employer, from the employers account, to an individuals                 employer, or a representative of the employer, with the price
account or to accounts of individuals, thereby receiving pay            of said option being determined by using conventional finan
ment for, or on behalf of the individual or individuals, which          cial options pricing models and/or methods.
ever the case may be.                                                      In another preferred embodiment, as well as in any and/or
   As noted above, the employer may also secure and/or             55   all of the embodiments described herein, the present inven
reserve the services of an individual, by purchasing an option          tion can generate electronic catalogs and/or electronic cou
from the individual, or person or entity representing the indi          pons for use by employers, to publicize and/or to advertise
vidual, for the respective individual’s services, with the price        jobs, employment positions, projects and/or assignments,
of said option being determined by using conventional finan             which they wish to fill, and/or by individuals, employment
cial options pricing models and/or methods. Applicanthereby        60   agencies and/or their agents and/or representatives, to publi
incorporates by reference herein the subject matter of                  cize and/or to advertise their services, and/or the services of
Options, Futures, and Other Derivatives, Third Edition, by              those who they represent, as well as their respective availabil
John C. Hull, Prentice Hall, 1997.                                      ity and/or desire to perform and/or to fill and/or assume a job,
  An individual may utilize the schedules and/or scheduling             employment position, project and/or assignment.
data and/or information in order to offer services to an           65      In this manner, an employer can generate and/or distribute
employer. An individual can access the central processing               electronic catalogs and/or electronic coupons, thereby publi
computer 10 and access data and/or information concerning               cizing and/or advertising any jobs, positions, projects and/or
              Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 36 of 41


                                                       US 7,490,086 B2
                                35                                                                       36
assignments, and electronically distribute same to individuals            agents, mobile agents, and/or related technologies, can be
and/or employment agencies who or which can be identified                 utilized in conjunction with the present invention. The respec
by querying the database 10H and/or by utilizing any other                tive intelligent agent(s), Software agent(s), mobile agent(s),
appropriate search method and/or criteria. Individuals, and/or            (hereinafter referred to collectively as “intelligent agent” or
their representative(s), and/or employment agencies, may                  “intelligent agents') can be programmed and/or designed to
generate and/or distribute electronic catalogs and/or elec                act on behalf of a respective individual, employer and/or
tronic coupons in order to publicize and/or to advertise the              hiring entity, so as to performany of the job searches, recruit
individual’s credentials, services, availability, and/or desire,          ment searches, and/or any of the other activities and/or func
to fill or assume a job, position, project, and/or assignment, to         tions described herein. The intelligent agent can act on behalf
employers and/or hiring entities.                                    10   of the individual, employer and/or hiring entity, in various
   Applicanthereby incorporates by reference herein the sub               related interactions, negotiations, and/or other activities
ject matter and teachings of U.S. Provisional Patent Applica              which are described as being performed herein and/or which
tion Ser. No. 60/137,689 which teaches an apparatus and                   may be incidental and/or related thereto.
method for providing an electronic catalog and/or an elec                    An individual can utilize an intelligent agent(s) in order to
tronic coupon. Applicant also hereby incorporates by refer           15   find, identify, and/or locate a job, position, project and/or
ence herein the Subject matter and teachings of U.S. patent               assignment. In a similar and/or an analogous manner, the
application Ser. No. 09/579.358 which teaches an apparatus                employer and/or hiring entity can utilize an intelligent
and method for providing an electronic catalog and/or an                  agent(s) in order to find and/or locate individuals to fill a job,
electronic coupon.                                                        position, project and/or assignment.
   Any and/or all of the electronic catalogs and/or electronic               Applicanthereby incorporates by reference herein the sub
coupons described herein can be generated and/or transmitted              ject matter of the Agent Sourcebook, A Complete Guide to
as e-mail messages and/or electronic message transmissions                Desktop, Internet and Intranet Agents, by Alper Caglayanand
and can include text information, resume information, video               Colin Harrison, Wiley Computer Publishing, 1997. Applicant
information and/or audio information.                                     also incorporates by reference herein the subject matter of
   Any and/or all of the electronic catalogs and/or electronic       25   Cool Intelligent Agents For The Net, by Leslie L. Lesnick with
coupons described herein can be generated automatically by                Ralph E. Moore, IDG Books Worldwide, Inc. 1997.
the central processing computer 10 and/or by any individual                  In any and/or all of the embodiments described herein, the
computers 20 and/or employer computers 30. Any of the                     present invention can provide links and/or hyperlinks, online,
central processing computer 10, the individual computer(s)                on-screen, in e-mail messages and/or in electronic message
20 and/or the employer computer(s)30 can be programmed to            30   transmissions, and/or otherwise, to any and/or all products
generate and/or to transmit any of the e-mails, electronic                and/or services related to job searching and/or recruiting. For
message transmissions, electronic catalogs and/or electronic              example, the present invention can provide links to informa
coupons described herein.                                                 tion regarding the location of an employer, links to a travel
   In another preferred embodiment, the apparatus and                     agent, links to transportation companies, rental car compa
method of the present invention can be utilized for perform          35   nies, hotels and other lodging establishments, as well as links
ing and/or for facilitating the provision of recruitment Ser              to resume services, employment agencies, recruiters, tempo
vices for Schools, colleges, universities, and/or any organiza            rary agencies, etc.
tions of any kind. In this embodiment, information in the form               The present invention can also provide links to attorneys,
of text messages, video messages, audio messages, video                   banks, financial institutions, insurance companies, bonding
clips, audio clips, infomercials, electronic catalogs, e-mail        40   companies, etc., and/or other individuals and/or entities, the
messages, etc., for publicizing and/or for promoting any of               services of whom or which may be needed and/or may be
the herein-described Schools, colleges, universities, and/or              recommended when hiring an individual, an independent
any organizations of any kind, can be stored at the central               contractor, a temporary worker, and/or a freelancer, and/or
processing computer 10 and can be provided to any individu                when accepting and/or assuming responsibility, respectively,
als who or which utilizes the apparatus and method of the            45   for a job, a position, a project and/or an assignment.
present invention.                                                           The present invention can also provide for the automatic
   The apparatus and method of the present invention can also             notification of job openings, position openings, projects, and/
provide and/or facilitate the provision of any of the herein              or assignments, the availability of individuals, job applicants,
described recruiting and/or recruitment services for attracting           independent contractors, and/or freelancers, and/or the avail
individuals to, and/or recruiting individuals for, any of the        50   ability of goods and/or service providers, to any of the respec
respective schools, colleges, universities, and/or any organi             tive parties described herein who may utilize the present
Zations of any kind.                                                      invention.
   Any and/or all of the e-mails, electronic message transmis                In another preferred embodiment, as well as in any and/or
sions, electronic catalogs and/or electronic coupons,                     all of the embodiments described herein, the present inven
described herein, can be generated, transmitted and/or dis           55   tion can provide an individual, employer and/or hiring entity,
tributed, in response to a posting of a new job, a new employ             with data and/or information concerning attrition rates at
ment position, a new project, and/or a new assignment, a                  individual employers and/or hiring entities, as well as salary
listing and/or a posting of an individual(s), changes to the              information, including salary Surveys for particular jobs, pro
employment status, resume, skills, educational status, etc., of           fessions, etc., including salary, benefits, and/or other com
an individual(s), the occurrence of an event concerning the          60   pensation, data and/or information for various experience
economy, the work needs of individuals, the needs of employ               levels, skill levels, skills and abilities, educational creden
ers and/or hiring entities, and/or at specific times, at specified        tials, and/or other data and/or information which may be
time intervals, and/or upon the occurrence of any event and/or            utilized by the individuals, employers and/or employer enti
occurrence which can be the basis for initiating a job search             ties, and/or recruiters, described herein.
and/or a recruitment search.                                         65     The above-described data and/or information can be pro
  In another preferred embodiment, as well as in any of the               vided by job or profession type, by market sector, by type of
embodiments described herein, intelligent agents, Software                employer, and/or by location and/or geographic region. For
              Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 37 of 41


                                                       US 7,490,086 B2
                              37                                                                      38
example, an individual may utilize the data and/or informa               and/or hiring entity can prevent certain individuals, entities,
tion provided by the present invention in order to determine             employers, and/or hiring entities, from learning of its recruit
what compensation the market will bear for his or her creden             ment efforts and/or human resource and/or employment
tials and/or skill levels. An employer can also utilize this             needs.
information in order to be competitive in its recruitment                   Access restrictions to any data and/or information can be
efforts and/or for otherwise attracting talented individuals.            effected by utilizing any data and/or information security
   The present invention can also provide an individual, an              and/or access prevention methods, technologies and/or tech
employer and/or hiring entity, and/or a recruiter, with data             niques, known by those skilled in the pertinent arts.
and/or information regarding the latest developments and/or                 In any and/or all of the herein-described embodiments, the
current developments in the employment and/or recruiting            10   operation of the present invention may be triggered by any
fields, including, but not limited to, growth areas, demand              type of pre-specified event and/or occurrence which may
information for certain jobs and/or professions, etc. For                include a new individual listing, a new employer and/or hiring
example, an individual can utilize this information in order to          entity listing, a departure of an individual from the employ of
determine whether retraining is needed in order to attain a              another, the completion of a job, project and/or assignment,
certain position and/or to ascertain the latest growth areas for    15   changes in an economic factor(s), changes in a market
certain jobs, careers and/or professions. An employer can                factor(s), an increase in an unemployment rate, the unem
utilize this information in order to determine the state of the          ployment of an individual, a detected need for jobs of a certain
job market and utilize the information as it sees fit.                   skill, and/or any other event, situation, and/or occurrence
   The present invention can also be utilized in order to pro            which may be pertinent and/or related to job searching efforts
vide notification to any of the individuals, employers and/or            and/or recruitment efforts.
hiring entities, described herein, that information is being,               The apparatus of the present invention, in any and/or all of
and/or has been, requested about them. The present invention             the embodiments described herein, can also be programmed
can also provide the identity of the requesting party to the             to be self-activating and/or activated automatically.
respective individual, employer and/or hiring entity. For                   The apparatus of the present invention can also be pro
example, an individual can be notified that company A has           25   grammed in order to automatically generate and/or transmit
requested information about him or her. Similarly, an                    any of the e-mails, electronic message transmissions, elec
employer can be notified that an individual and/or a certain             tronic notification transmissions, and/or any of the commu
individual has requested information about it. The present               nications, which are described herein, between any of the
invention may also maintain any and/or all information                   parties which utilize the present invention.
requests as confidential, if so requested.                          30      In another preferred embodiment, as well as in any and/or
   In this embodiment, any and/or all of the data and/or infor           all of the embodiments described herein, the present inven
mation described herein, may be provided, requested, and/or              tion can be utilized in order to monitor, record, and/or keep
accessed, by any of the respective parties. Any Such notifica            track of any offers and/or rejections of offers, involving any
tion embodiments can also provide for the blockage of any                jobs, employment positions, projects and/or assignments,
Such notification by a requesting party. Also, any and/or all       35   which occur in conjunction with and/or via use of the present
information utilized and/or provided in any Such notification            invention. The information which is obtained can thereafter
embodiments can also be provided as group information,                   be provided to individuals, employers, and/or recruiters, for
generic information, and/or as information representative of a           utilization in any appropriate and/or suitable manner.
group, or a trend.                                                          In any and/or all of the embodiments described herein, any
   In any and/or all of the embodiments described herein, the       40   individual and/or employer data and/or information can be
present invention can also provide data and/or information,              stored with various and/or varying levels of specificity and/or
which may be transmitted and/or provided to any of the                   confidentiality. In this manner, any of the data and/or infor
respective individuals, employers and/or hiring entities, to             mation described herein, can be filtered, can be released at
any number of, or groups of third party or other individuals,            varying times, depending upon the interest and/or comfort
employers, and/or hiring entities.                                  45   levels of the parties, and/or can be maintained as confidential.
   The present invention can be utilized by any individual,              In this manner, the respective parties can maintain confiden
employer and/or hiring entity. The present invention can also            tiality and/or can exercise control over the nature and amount
be utilized by a recruiter, a recruiting entity, a headhunter, an        of data and/or information which can be released about them
agent, an employment agency, etc., in representing an indi               selves.
vidual, an independent contractor, and/or a freelancer. For         50      The apparatus and/or method of the present invention can
example, a recruiter can utilize the present invention in order          be utilized as an electronic and/or network-based job search
to assist others in finding jobs, positions, projects and/or             ing and/or recruitment searching apparatus and/or clearing
assignments, and/or to assist employers and/or hiring entities           house. Applicanthereby incorporates by reference herein the
to find individuals to fill jobs, positions, projects and/or             subject matter of U.S. Provisional Patent Application Ser. No.
assignments.                                                        55   60/132.301 which teaches an apparatus and method for moni
   The present invention can also be utilized in order to pre            toring an advertisement and/or an advertisement location.
vent certain individuals and/or entities, employers and/or hir              In any and/or all of the embodiments described herein, any
ing entities, from accessing the data and/or information about           interactions, negotiations, and/or deals reached, between any
any other individual, entity, employer, and/or hiring entity.            of the parties, can be monitored and/or be recorded by the
For example, an individual can prevent access, to his or her        60   central processing computer 10 and be stored in the database
data and/or information, by a present employer, a past                   10H. In this regard, any interviews, interactions, communi
employer, and/or any other individual, entity, employer and/             cations, actions and responses thereto, offers, counter-offers,
or hiring entity identified by the individual, specifically,             acceptances and/or rejections, can be recorded and/or be
generically, and/or generally. In this manner, an individual             stored and utilized in any manner consistent with the opera
can prevent a present employer and/or any other individual,         65   tion and/or use of the present invention as described herein.
entity, employer and/or hiring entity, from learning about his              The present invention, in any and/or all of the herein
or her job search and/or availability. Similarly, an employer            described embodiments, can utilize electronic commerce
             Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 38 of 41


                                                      US 7,490,086 B2
                              39                                                                     40
technologies and security methods, techniques and technolo              taining information regarding any of the job search appli
gies, as described and as set forth in Electronic Commerce              cants, prospective employees, independent contractors,
Technical, Business, and Legal Issues, Nabil R. Adam, et al.            employers, assignments, available jobs or positions, contract
Prentice Hall, 1999 and Web Security & Commerce, Simson                 positions, contracting assignments, employment agency Ser
Garfinkel with Gene Spafford, O'Reilly 1997, the subject                vices, and/or other individuals and/or entities described
matter of which are hereby incorporated by reference herein.            herein, so as to advertise the availability or existence of the
   The communications networks and/or systems on, or over,              respective individuals and/or entities. Applicanthereby incor
which the present invention may be utilized, can include any            porates by reference herein the Subject matter and teachings
one or combination of telecommunication networks or sys                 of U.S. Provisional Patent Application Ser. No. 60/137,689
tems, satellite communication networks or systems, radio           10   entitled APPARATUS AND METHOD FOR PROVIDING
communication networks or systems, digital communication                AN ELECTRONIC CATALOG AND/OR AN ELEC
networks or systems, digital satellite communication net                TRONIC COUPON”. Applicant hereby incorporates by ref
works or systems, personal communications services net                  erence herein the Subject matter and teachings of U.S. patent
works or systems, cable television networks or systems,                 application Ser. No. 09/579.358 entitled “APPARATUS AND
broadband communication networks or systems, low earth             15   METHOD FOR PROVIDING AN ELECTRONIC CATA
orbiting satellite (LEOs) networks or systems, as well as in, or        LOG AND/OR ANELECTRONIC COUPON.
on any internets and/or intranets, the Internet, the WorldWide            The present invention can be utilized in conjunction with
Web, and any other suitable communication network or sys                any job, assignment, position, employment position, service,
tem.                                                                    contracting assignment, and/or any independent contracting
   Any and/or all of the data and/or information described              position and/or freelance position, which can be the Subject of
herein can be compiled and processed using statistical calcu            COCC.
lations in order to update the stored data and/or information             The present invention can be utilized, in any and/or all of
with such data and/or information being made available to the           the embodiments described herein, in conjunction with the
respective individuals, employers and/or hiring entities, who           buying, selling, bartering and/or trading, of services between
or which utilize the present invention.                            25   the various parties, individuals, employers, and/or hiring enti
   Any and/or all of the data and/or information described              ties described herein.
herein, which is stored in the database 10H, or in the collec              The present invention can be utilized in order to reduce
tion of databases, can be linked via relational database tech           recruiting efforts, costs and fees, such as headhunter fees,
niques and/or via any appropriate database management tech              agency fees, broker fees, and/or representative fees, and can
niques. The data and/or information, in the preferred              30   eliminate the inefficiencies which may result from dealing
embodiments, can be updated via inputs from the respective              with intermediaries in job search efforts and/or recruitment
individuals, employers and/or hiring entities, and/or admin             efforts.
istrator or operator of the apparatus 100 and/or the central               The present invention also provides an apparatus and a
processing computer 10. The above-described updates can                 method for providing enhanced confidentiality during job
also be provided from other information sources via the com        35   search activities, assignment search activities, recruitment
munication network.                                                     activities, and/or related activities, interactions, negotiations
  The data and/or information stored in the database 10H, or            and/or other dealings, between the respective parties
in the collection of databases, and/or any other databases              involved.
utilized in conjunction with the present invention, can be                 While the present invention has been described and illus
updated by each of the respective individuals, employers           40   trated in various preferred and alternate embodiments, such
and/or hiring entities, and/or administrator or operator of the         descriptions are merely illustrative of the present invention
apparatus 100 or the central processing computer 10, in real            and are not to be construed to be limitations thereof. In this
time, and/or via dynamically linked database management                 regard, the present invention encompasses all modifications,
techniques.                                                             variations and/or alternate embodiments, with the scope of
  The data and/or information which is stored in the database      45   the present invention being limited only by the claims which
10H and/or which may be otherwise utilized with, and/or in              follow.
conjunction with, the apparatus and method of the present                  What is claimed is:
invention, can be linked via any suitable data linking tech               1. An apparatus, comprising:
niques such as, for example, dynamically linked lists (DLLs),             a memory device, wherein the memory device stores infor
linked lists, and object links embedded (OLEs). Any suitable       50        mation regarding at least one of a job opening, a posi
database management technique(s) may also be utilized in                     tion, an assignment, a contract, and a project, and further
conjunction with the present invention.                                      wherein the memory device stores information regard
   The present invention can be utilized in conjunction with                 ing a job search request or inquiry:
job searches, recruitment searches, and/or related activities,            a processing device, wherein the processing device pro
for any kind of job, service, Vocation, profession, employ         55        cesses the information regarding a job search request or
ment position, independent contractor project, project,                      inquiry upon a detection of an occurrence of a searching
freelance assignment, assignment, and/or any other kind or                   event, wherein the searching event is an occurrence of at
variety of work or services, permanent and/or temporary,                     least one of a job posting by at least one employer or at
and/or regardless of duration and/or type.                                   least one hiring entity, aposting of new or revised data or
   The present invention provides an apparatus and a method        60        information from at least one individual or a group of
for providing automated job searching services, recruitment                  individuals, a news release of a business event, an
services, and/or employmentagent and/or agency services, in                  employment-related event, an economic report, indus
a network environment, while reducing the time, expense and                  try-specific news, an event which creates an interest by
effort needed in performing these services.                                  at least one employer or at least one hiring entity to fill a
   The present invention can also be utilized in conjunction       65        position, and an event which creates an interest by at
with electronic catalogs and/or electronic coupons in order to               least one individual to seek a position, wherein the pro
provide electronic catalogs and/or electronic coupons con                    cessing device automatically detects the occurrence of
               Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 39 of 41


                                                     US 7,490,086 B2
                              41                                                             42
    the searching event, wherein the processing device uti cation device or from a second communication device,
     lizes the information regarding at least one of a job wherein the second communication device is associated with
     opening, a position, an assignment, a contract, and a the individual or is associated with a second individual,
     project, stored in the memory device in processing the wherein the apparatus processes the request to obtain the at
     information regarding a job search request or inquiry, 5 least one of work Schedule information and scheduling infor
     and further wherein the processing device generates a mation for the employer or hiring entity and generates a
     message containing the information regarding at least second message containing the at least one of work Schedule
     one of a job opening, a position, an assignment, a con information and Scheduling information for the employer or
    tract, and a project, wherein the message is responsive to hiring entity, and further wherein the apparatus transmits the
    the job search request or inquiry; and                    10 second message to the communication device or to the second
  a transmitter, wherein the transmitter transmits the mes       communication device, and further wherein the apparatus
     Sage to a communication device associated with an indi receives a third message transmitted from the communication
     vidual.                                                        device or from the second communication device, wherein
  2. The apparatus of claim 1, wherein the message is trans          the third message contains information regarding an offer by
mitted to the communication device via, on, or over, a wire- 15 the individual or by the second individual to provide or per
less communication network, and further wherein the com              form a service or services for the employer or hiring entity.
munication device is at least one of a wireless device, a               9. The apparatus of claim 1, wherein the message includes
personal digital assistant, a video telephone, a videophone, a at least one of an electronic catalog, an electronic coupon,
beeper, a pager, and a watch.                                        Video information, and audio information, and further
   3. The apparatus of claim 1, wherein the communication 20 wherein the at least one of an electronic catalog, an electronic
device is a television or an interactive television.                 coupon, video information, and audio information, includes
   4. The apparatus of claim 1, wherein the information information regarding at least one of a job, an employment
regarding at least one of a job opening, a position, an assign position, a project, and an assignment.
ment, a contract, and a project, is transmitted to a receiver           10. The apparatus of claim 1, wherein the apparatus
from a second communication device, wherein the second 25 receives a second job search request or inquiry, wherein the
communication device is associated with an employer or second job search request or inquiry is transmitted from the
hiring entity, and further wherein the information regarding at communication device or from a second communication
least one of a job opening, a position, an assignment, a con device, wherein the second communication device is associ
tract, and a project, is automatically received by the receiver ated with the individual or is associated with a second indi
and automatically stored in the memory device.                    30 vidual, and further wherein the apparatus processes the sec
   5. The apparatus of claim 1, wherein the information ond job search request or inquiry and generates a second
regarding a job search request or inquiry is transmitted to a message containing information regarding at least one of a
receiver from at least one of the communication device and a         job opening, a position, an assignment, a contract, and a
second communication device associated with the individual,          project, and further wherein the second message is responsive
and further wherein the information regarding a job search 35 to the second job search request or inquiry, and further
request or inquiry is automatically received by the receiver wherein the apparatus transmits the second message to the
and automatically stored in the memory device.                       communication device or to the second communication
   6. The apparatus of claim 1, wherein the information device.
regarding a job search request or inquiry contains at least one         11. The apparatus of claim 1, wherein the apparatus pro
of job search information, information regarding the indi- 40 cesses information regarding a bid by an employer or hiring
vidual, and information regarding at least one of a resume of entity to obtain or receive a service or services of the indi
the individual, an educational qualification of the individual, vidual or the apparatus processes information regarding an
a work experience of the individual, a reference for the indi auction by the individual to perform or provide a service or
vidual, a work sample of the individual, a type of at least one services for an employer or hiring entity.
of a job, a work, a project, and an assignment, sought by the 45 12. The apparatus of claim 1, wherein the apparatus pro
individual, and information for contacting the individual.           cesses information regarding a purchase by the individual of
   7. The apparatus of claim 1, wherein the message contains an option to perform or provide a service or services for an
a hyperlink or a link to at least one of a web site of an employer or hiring entity or the apparatus processes informa
employer, a web page of an employer, information about an tion regarding a purchase by an employer or hiringentity of an
employer, a video presentation about an employer, a depart- 50 option to obtain or receive a service or services of the indi
ment of an employer, a video or photograph of a facility of an vidual.
employer, information regarding a certain employee or                   13. The apparatus of claim 1, wherein the searching event
employees, a job description, at least one of a benefit, a is an occurrence of a job posting by at least one employer or
financial, and an operational, data or information, salary at least one hiring entity.
information, a travel-related service entity, a travel agent, and 55 14. The apparatus of claim 1, wherein the searching event
an information Source regarding a locale or area where an is an occurrence of a posting of new or revised data or infor
employer is located.                                                 mation from at least one individual or a group of individuals.
   8. The apparatus of claim 1, wherein the apparatus stores at         15. The apparatus of claim 1, wherein the apparatus gen
least one of work Schedule information and scheduling infor erates a second message at an occurrence of a second search
mation for an employer or hiring entity associated with the at 60 ing event, wherein the second searching event is a pre-defined
least one of a job opening, a position, an assignment, a con or pre-specified at least one of date, time, time interval, and
tract, and a project, and further wherein the apparatus receives time period, wherein the second message contains informa
a request to obtain the at least one of work Schedule informa tion regarding the at least one of a job opening, a position, an
tion and scheduling information for the employer or hiring assignment, a contract, and a project, or contains information
entity, wherein the request to obtain the at least one of work 65 regarding a second at least one of a job opening, a position, an
schedule information and scheduling information for the assignment, a contract, and a project, wherein the second
employer or hiring entity is transmitted from the communi message is responsive to the job search request or inquiry or
              Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 40 of 41


                                                        US 7,490,086 B2
                            43                                                                           44
is responsive to a second job search request or inquiry, and                    individual, an offer, a counteroffer, a rejected offer, a
further wherein the apparatus transmits the second message                      rejected counteroffer, at least one of a time and a date of
to the communication device or to a second communication                        a consideration, and a note made by at least one of an
device, wherein the second communication device is associ                       employer or hiring entity and the individual.
ated with the individual or is associated with a second indi          5      18. An apparatus, comprising:
vidual.                                                                      a memory device, wherein the memory device stores infor
   16. The apparatus of claim 1, wherein the apparatus stores                   mation regarding an individual available for at least one
at least one of information regarding whether the individual is                 of applying for and interviewing for at least one of a job,
interested in or not interested in the at least one of a job                    a job opportunity, and a hiring need, and further wherein
opening, a position, an assignment, a contract, and a project,        10        the memory device stores information regarding a
information regarding at least one of an interview process, an                  recruitment search request or inquiry:
employment screening process, and a recruitment process,                     a processing device, wherein the processing device pro
involving the individual and an employer or hiring entity, and                  cesses the information regarding a recruitment search
information regarding at least one of a deal reached between                    request or inquiry upon a detection of an occurrence of a
an employer or hiring entity and the individual, an offer, a          15        searching event, wherein the searching eventis an occur
counteroffer, a rejected offer, a rejected counteroffer, at least               rence of at least one of a job posting by at least one
one of a time and a date of a consideration, and a note made by                 employer or at least one hiring entity, a posting of new or
at least one of an employer or hiring entity and the individual.                revised data or information from at least one individual
   17. An apparatus, comprising:                                                or a group of individuals, a news release of a business
   a memory device, wherein the memory device stores infor                      event, an employment-related event, an economic
      mation regarding at least one of a job opening, a posi                    report, industry-specific news, an event which creates an
      tion, an assignment, a contract, and a project, and further               interest by at least one employer or at least one hiring
      wherein the memory device stores information regard                       entity to fill a position, and an event which creates an
      ing a job search request or inquiry:                                      interest by at least one individual to seek a position,
   a processing device, wherein the processing device pro             25        wherein the processing device automatically detects the
      cesses the information regarding a job search request or                  occurrence of the searching event, wherein the process
      inquiry upon a detection of an occurrence of a searching                  ing device utilizes the information regarding an indi
      event, wherein the searching event is an occurrence of at                 vidual stored in the memory device in processing the
      least one of a job posting by at least one employer or at                 information regarding a recruitment search request or
      least one hiringentity, a posting of new or revised data or     30        inquiry, and further wherein the processing device gen
      information from at least one individual or a group of                    erates a message containing information regarding the
      individuals, a news release of a business event, an                       individual, wherein the message is responsive to the
      employment-related event, an economic report, indus                       recruitment search request or inquiry; and
      try-specific news, an event which creates an interest by               a transmitter, wherein the transmitter transmits the mes
      at least one employer or at least one hiring entity to fill a   35        Sage to a communication device associated with an
      position, and an event which creates an interest by at                    employer or hiring entity.
      least one individual to seek a position, wherein the pro               19. The apparatus of claim 18, wherein the information
      cessing device automatically detects the occurrence of               regarding an individual is transmitted to a receiver from a
      the searching event, wherein the processing device uti               second communication device, wherein the second commu
      lizes information regarding the at least one of a job           40   nication device is associated with the individual, and further
      opening, a position, an assignment, a contract, and a                wherein the information regarding the individual is automati
      project, stored in the memory device in processing the               cally received by the receiver and automatically stored in the
      information regarding a job search request or inquiry,               memory device.
      and further wherein the processing device generates a                   20. The apparatus of claim 18, wherein the information
      message containing information regarding at least one           45   regarding a recruitment search request or inquiry contains at
      of a job opening, a position, an assignment, a contract,             least one of information regarding at least one of a job open
      and a project, wherein the message is responsive to the              ing, a project opening, a freelance assignment, and a tempo
      job search request or inquiry; and                                   rary assignment, information regarding a credential required
  a transmitter, wherein the transmitter transmits the mes                 for the at least one of a job opening, a project opening, a
     Sage to a communication device associated with an indi           50   freelance assignment, and a temporary assignment, and infor
     vidual, wherein the message is transmitted to the com                 mation about the employer or hiring entity, a firm resume, a
     munication device via, on, or over, at least one of the               salary structure, a benefits package, a firm qualification, a
     Internet and the World WideWeb,                                       firm reference, or a work sample.
  wherein the apparatus receives a response to the message,                   21. The apparatus of claim 18, wherein the message con
    wherein the response is transmitted from the communi              55   tains a hyperlink or a link to at least one of a reference for the
     cation device or from a second communication device                   individual, a letter of recommendation for the individual, a
     associated with the individual, wherein the apparatus                 link to at least one of a college, a university, and a school,
     processes information contained in the response, and                  attended by the individual, a pre-authorized request form for
     further wherein the apparatus stores at least one of infor            a transcript from a school attended by the individual, a regis
     mation regarding whether the individual is interested in         60   trars office of a School, a past employer, a work sample, or a
     or not interested in the at least one of a job opening, a             Video presentation or a video clip, of the individual, and a
     position, an assignment, a contract, and a project, infor             photograph of the individual.
     mation regarding at least one of an interview process, an                22. The apparatus of claim 18, wherein the apparatus stores
     employment Screening process, and a recruitment pro                   at least one of work Schedule information and scheduling
     cess, involving the individual and an employer or hiring         65   information for the individual, and further wherein the appa
     entity, and information regarding at least one of a deal              ratus receives a request to obtain the at least one of work
     reached between an employer or hiring entity and the                  schedule information and Scheduling information for the
              Case 6:20-cv-00651 Document 1-3 Filed 07/17/20 Page 41 of 41


                                                     US 7,490,086 B2
                            45                                                                        46
individual, wherein the request to obtain the at least one of          transmits the second message to the communication device or
work Schedule information and scheduling information for               to a second communication device, wherein the second com
the individual is transmitted from the communication device            munication device is associated with the employer or hiring
or from a second communication device, wherein the second              entity or is associated with a second employer or second
communication device is associated with the employer or                hiring entity.
hiring entity or is associated with a second employer or sec              31. The apparatus of claim 18, wherein the apparatus stores
ond hiring entity, wherein the apparatus processes the request         at least one of information regarding whether the employer or
to obtain the at least one of work schedule information and            hiring entity is interested in the individual, information
scheduling information for the individual and generates a              regarding at least one of an interview process, an employment
second message containing the at least one of work Schedule       10   screening process, and a recruitment process, involving the
information and scheduling information for the individual,             employer or hiring entity and the individual, and information
and further wherein the apparatus transmits the second mes             regarding at least one of a deal reached between the individual
sage to the communication device or to the second commu                and the employer or hiring entity, an offer, a counteroffer, a
nication device, and further wherein the apparatus receives a          rejected offer, a rejected counteroffer, at least one of a time
third message transmitted from the communication device or        15
                                                                       and a date of a consideration, and a note made by at least one
                                                                       of the employer or hiring entity and the individual.
from the second communication device, wherein the third                   32. An apparatus, comprising:
message contains information regarding a request to receive a             a memory device, wherein the memory device stores infor
service or services of the individual.
   23. The apparatus of claim 18, wherein the message                        mation regarding an individual available for at least one
                                                                             of applying for and interviewing for at least one of a job,
includes at least one of an electronic catalog, an electronic                a job opportunity, and a hiring need, and further wherein
coupon, video information, and audio information, and fur                    the memory device stores information regarding a
ther wherein the at least one of an electronic catalog, an                   recruitment search request or inquiry:
electronic coupon, video information, and audio information,              a processing device, wherein the processing device pro
includes information regarding the individual.                               cesses the information regarding a recruitment search
   24. The apparatus of claim 18, wherein the apparatus           25         request or inquiry upon a detection of an occurrence of a
receives a second recruitment search request or inquiry,                     searching event, wherein the searching eventis an occur
wherein the second recruitment search request or inquiry is                  rence of at least one of a job posting by at least one
transmitted from the communication device or from a second
communication device, wherein the second communication                       employer or at least one hiring entity, a posting of new or
                                                                            revised data or information from at least one individual
device is associated with the employer or hiring entity or is     30        or a group of individuals, a news release of a business
associated with a second employer or second hiring entity,                  event, an employment-related event, an economic
and further wherein the apparatus processes the second                      report, industry-specific news, an event which creates an
recruitment search request or inquiry and generates a second                interest by at least one employer or at least one hiring
message containing information regarding the individual or a                entity to fill a position, and an event which creates an
second individual, and further wherein the second message is                interest by at least one individual to seek a position,
responsive to the second recruitment search request or            35
                                                                            wherein the processing device automatically detects the
inquiry, and further wherein the apparatus transmits the sec                occurrence of the searching event, wherein the process
ond message to the communication device or to the second                    ing device utilizes the information regarding an indi
communication device.
   25. The apparatus of claim 18, wherein the apparatus pro                 vidual stored in the memory device in processing the
cesses information regarding a bid by the employer or hiring      40
                                                                            information regarding a recruitment search request or
entity to obtain or receive a service or services of the indi               inquiry, and further wherein the processing device gen
vidual or the apparatus processes information regarding an                  erates a message containing information regarding the
auction by the individual to perform or provide a service or                individual, wherein the message is responsive to the
services for the employer or hiring entity.                                 recruitment search request or inquiry; and
   26. The apparatus of claim 18, wherein the apparatus pro       45
                                                                         a transmitter, wherein the transmitter transmits the mes
cesses information regarding a purchase by the individual of                Sage to a communication device associated with an
an option to perform or provide a service or services for the               employer or hiring entity, wherein the message is trans
employer or hiring entity or the apparatus processes informa                mitted to the communication device via, on, or over, at
tion regarding a purchase by the employer or hiring entity of               least one of the Internet and the World WideWeb,
an option to obtain or receive a service or services of the              wherein the apparatus receives a response to the message,
individual.                                                       50       wherein the response is transmitted from the communi
   27. The apparatus of claim 18, wherein the searching event              cation device or from a second communication device
is an occurrence of a job posting by at least one employer or              associated with the employer or hiring entity, wherein
at least one hiring entity.                                                the apparatus processes information contained in the
   28. The apparatus of claim 18, wherein the searching event              response, and further wherein the apparatus stores at
is an occurrence of a posting of new or revised data or infor     55       least one of information regarding whether the employer
mation from at least one individual or a group of individuals.             or hiring entity is interested in the individual, informa
   29. The apparatus of claim 18, wherein the communication                tion regarding at least one of an interview process, an
device is a television or an interactive television.                       employment Screening process, and a recruitment pro
   30. The apparatus of claim 18, wherein the apparatus gen                cess, involving the employer or hiring entity and the
erates a second message at an occurrence of a second search       60       individual, and information regarding at least one of a
ing event, wherein the second searching event is a pre-defined             deal reached between the individual and the employer or
or pre-specified at least one of date, time, time interval, and            hiring entity, an offer, a counteroffer, a rejected offer, a
time period, wherein the second message contains informa                   rejected counteroffer, at least one of a time and a date of
tion regarding the individual or a second individual, wherein              a consideration, and a note made by at least one of the
the second message is responsive to the recruitment search        65
                                                                           employer or hiring entity and the individual.
request or inquiry or is responsive to a second recruitment
search request or inquiry, and further wherein the apparatus
